 



Exhibit 10.2
SINGLE-TENANT INDUSTRIAL TRIPLE NET LEASE
Effective Date: October 1, 2005
(the date set forth below Landlord’s signature)
BASIC LEASE INFORMATION

     
Landlord:
  ProLogis, a Maryland Real Estate Investment Trust
 
   
Landlord’s Address For Notice:
  ProLogis
26277 SW 95th Avenue, Suite 405
Wilsonville, OR 97070
Attn: Property Management
Telephone: (503) 685-9292
Fax: (503) 685-6363
 
   
With a copy to:
  c/o ProLogis
14100 E. 35th Place
Aurora, CO 80011
Attn: Legal Department
Telephone: (303) 375-9292
Fax: (303) 576-2761
 
   
Landlord’s Address For Payment of Rent:
  ProLogis
c/o Bank of America, California
File #73103
Account #14200 - 04598
P.O. Box 6000
San Francisco, CA 94160-3103
 
   
Tenant:
  LACROSSE FOOTWEAR, INC., a Wisconsin corporation
 
   
Tenant’s Address For Notice:
  18550 NE Riverside Parkway
Gresham, Oregon 97230
Attn: David Carlson
Telephone: (503) 766-1010
Fax: (503) 382-2531
 
   
Project:
  Southshore Corporate Park. “Southshore Corporate Park ” means that certain
project, portions of which are under development by Landlord, located in the
City of Portland (“City”), County of Multnomah (“County”), State of Oregon. A
conceptual plot plan of Southshore Corporate Park (the “Site Plan”) is attached
hereto as Exhibit A-1 (which indicates thereon the approximate location of the
Premises and other parcels of land within Southshore Corporate Park as presently
contemplated by Landlord). Tenant acknowledges that Exhibit A-1 is intended to
be used only for illustrative purposes and nothing contained therein shall
constitute a representation or warranty by Landlord.
 
   

(i)



--------------------------------------------------------------------------------



 



     
Land:
  Approximately 7.98 acre parcel of land shown on the Site Plan attached hereto
as Exhibit A-1.
 
   
Building:
  An office/warehouse building to be located upon the Land and containing
approximately 144,690 rentable square feet.
 
   
Premises:
  The Building and the Land shall constitute the Premises. The Premises is more
particularly depicted on Exhibit A-2.
 
   
Premises Address:
  [To be provided prior to Commencement]
     Street:
  ————————————
     City and State:
  Portland, Oregon 97230
 
   
Term:
  One Hundred Twenty (120) months
 
   
Estimated Commencement Date:
  June 1, 2006

Base Rent:

          Months   Monthly Base Rent*  
1-24
  $ 77,372.09  
25-48
  $ 80,759.78  
49-72
  $ 84,316.86  
73-96
  $ 88,051.79  
96-120
  $ 91,973.47  

 

*   Subject to adjustment in accordance with Section 1.4 of the Lease and
Section 9(c) of the Work Letter attached to the Lease as Exhibit B.

     
Tenant’s Share of Building Operating Expenses:
  100%  

     
Tenant’s Share of Project Operating Expenses:
  8.78%*  

 

*   Subject to adjustment if more buildings are constructed in Southshore
Corporate Park that are not currently taken into consideration in determining
Tenants Share of Project Operating Expenses.

     
Security Deposit:
  $77,372.00
 
   

     
Broker:
  Landlord’s Broker: GVA Kidder Matthews Tenant’s Broker: GVA Kidder Matthews
 
   
Lease Year:
  Shall refer to each twelve (12) month period during the Term commencing on the
Commencement Date.

(ii)



--------------------------------------------------------------------------------



 



     
Permitted Uses:
  The warehousing, distribution and sale of footwear, apparel and related
products, together with collateral office uses and potentially a retail outlet
open to the general public, which uses are permitted under current zoning for
the Project. No other uses shall be permitted without the prior written consent
of Landlord which consent shall not be unreasonably withheld.
 
   
Options:
  One (1) five (5) year Option to Extend as more particularly set forth in the
Addendum to Lease.
 
   
Parking Spaces:
  One Hundred Seventy-Five (175) unreserved parking spaces upon the Premises. In
addition, Tenant may, at Tenant’s sole cost and expense, provide for the
striping of additional parking spaces in the paved areas adjacent to Tenant’s
loading dock, provided that (i) the addition of such spaces in the loading dock
is in compliance with all Applicable Laws and (ii) any and all costs associated
with providing such parking spaces in the loading dock areas shall be at
Tenant’s sole cost and expense, including, without limitation, any landscaping
requirements imposed by the City.

ADDENDUM
EXHIBITS

     
A-1
  Project Site Plan
A-2
  Premises
B
  Work Letter
C
  Commencement Date Memorandum
D
  Insurance Certificate
E
  Prohibited Uses
F
  Rules and Regulations
G
  Requirements for Improvements or Alterations by Tenant
H
  Estoppel Certificate
I
  Form of Subordination, Non-Disturbance and Attornment Agreement

     The Basic Lease Information set forth above and the Addendum and Exhibits
attached hereto are incorporated into and made a part of the following Lease.
Each reference in this Lease to any of the Basic Lease Information shall mean
the respective information above and shall be construed to incorporate all of
the terms provided under the particular Lease paragraph pertaining to such
information. In the event of any conflict between the Basic Lease Information
and the provisions of the Lease, the latter shall control.

                 
LANDLORD
  (___)   AND TENANT   (___)   AGREE.
 
  initial       initial    



(iii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS



         

    Page  
1. PREMISES
    1  
1.1 Premises
    1  
1.2 Common Area
    1  
1.3 Reserved Rights
    1  
1.4 Re-measurement of Premises
    1  
 
       
2. TERM
    1  
2.1 Commencement Date
    1  
2.2 Possession
    3  
2.3 Early Entry
    3  
 
       
3. RENT
    3  
3.1 Rent
    3  
3.2 Late Charge and Interest
    4  
3.3 Security Deposit
    4  
 
       
4. UTILITIES
    4  
 
       
5. TAXES
    4  
5.1 Real Property Taxes
    4  
5.2 Definition of Real Property Taxes
    4  
5.3 Personal Property Taxes
    5  
 
       
6. OPERATING EXPENSES
    5  
6.1 Operating Expenses.
    5  
6.2 Definition of Operating Expenses
    5  
 
       
7. ESTIMATED EXPENSES
    6  
7.1 Payment
    6  
7.2 Adjustment
    7  
 
       
8. INSURANCE
    7  
8.1 Landlord
    7  
8.2 Tenant
    7  
8.3 General
    8  
8.4 Indemnity
    8  
8.5 Exemption of Landlord from Liability
    9  
 
       
9. REPAIRS AND MAINTENANCE
    9  
9.1 Tenant
    9  
9.2 Landlord
    10  
 
       
10. ALTERATIONS
    10  
10.1 Trade Fixtures; Alterations
    10  
10.2 Damage; Removal
    11  
10.3 Liens
    11  
10.4 Standard of Work
    11  

(i)



--------------------------------------------------------------------------------



 



         

    Page  
11. USE
    11  
 
       
12. ENVIRONMENTAL MATTERS
    12  
12.1 Hazardous Materials
    12  
12.2 Indemnification
    13  
12.3 Pre-Existing Conditions
    13  
 
       
13. DAMAGE AND DESTRUCTION
    13  
13.1 Casualty
    13  
13.2 Tenant’s Fault
    14  
13.3 Uninsured Casualty
    14  
13.4 Waiver
    14  
 
       
14. EMINENT DOMAIN
    15  
14.1 Total Condemnation
    15  
14.2 Partial Condemnation
    15  
14.3 Award
    15  
14.4 Temporary Condemnation
    15  
 
       
15. DEFAULT
    15  
15.1 Events of Defaults
    15  
15.2 Remedies
    16  
15.3 Cumulative
    17  
 
       
16. ASSIGNMENT AND SUBLETTING
    17  
 
       
17. ESTOPPEL, ATTORNMENT AND SUBORDINATION
    18  
17.1 Estoppel
    18  
17.2 Subordination
    18  
17.3 Attornment
    18  
 
       
18. INTENTIONALLY OMITTED
    19  
 
       
19. MISCELLANEOUS
    19  
19.1 General
    19  
19.2 Signs
    20  
19.3 Waiver
    20  
19.4 Financial Statements
    20  
19.5 Limitation of Liability
    20  
19.6 Notices
    20  
19.7 Brokerage Commission
    20  
19.8 Authorization
    21  
19.9 Holding Over; Surrender
    21  
19.10 Joint and Several
    21  
19.11 Covenants and Conditions
    21  
19.12 Auctions
    21  
19.13 Consents
    21  
19.14 Force Majeure
    22  
19.15 Mortgagee Protection
    22  
19.16 Intentionally Omitted
    22  
19.17 Hazardous Substance Disclosure
    22  
19.18 Addenda
    22  

(ii)



--------------------------------------------------------------------------------



 



1. PREMISES
     1.1 Premises. Landlord hereby leases to Tenant the Land and the Building
(hereinafter collectively referred to as the “Premises”) as depicted on
Exhibit A-2 attached hereto. Tenant acknowledges that, except as set forth in
this Lease or in the Work Letter, if any, neither Landlord nor any broker or
agent has made any representations or warranties in connection with the physical
condition of the Premises or their fitness for Tenant’s use upon which Tenant
has relied directly or indirectly for any purpose. By taking possession of the
Premises, Tenant accepts the Premises “AS-IS” and waives all claims of defect in
the Premises, except as set forth in the Work Letter.
     1.2 Common Area. Tenant may, subject to reasonable rules made by Landlord,
use common facilities in the Project (“Common Area”) designated by Landlord from
time to time for the common use of all tenants of the Project.
     1.3 Reserved Rights. Landlord reserves the right to enter the Premises at
reasonable times upon reasonable notice to Tenant (or without notice in case of
an emergency) and/or to undertake the following all without abatement of rent or
liability to Tenant: inspect the Premises and/or the performance by Tenant of
the terms and conditions hereof; make such alterations, repairs, improvements or
additions to the Premises as required or permitted hereunder; change boundary
lines of the Common Area; install, use, maintain, repair, alter, relocate or
replace any pipes, ducts, conduits, wires, equipment and other facilities
(including, without limitation, cabling and conduit for telecommunications
facilities of any kind) in the Common Area or the Premises; grant easements on
the Project, dedicate for public use portions thereof and record covenants,
conditions and restrictions (including those certain “CC&Rs” defined in
Section 11 below) affecting the Project and/or amendments to existing CC&Rs
which do not unreasonably interfere with Tenant’s use of the Premises or impose
additional material monetary obligations on Tenant; change the name of the
Project; affix reasonable signs and displays; and, during the last nine
(9) months of the Term, place signs for the rental of, and show the Premises to
prospective tenants.
     1.4 Re-measurement of Premises. At Landlord’s option, prior to the delivery
of possession of the Premises to Tenant, Landlord shall cause Landlord’s
architect to measure and certify in writing to Landlord the rentable square
footage of the office portion of the Building and the Building in its entirety
(as measured from the exterior drip line of the Building), and if such
measurement differs from the rentable square footage of the Building and the
office portion of the Building specified below, then all amounts under this
Lease calculated on the basis of such rentable square footage (including,
without limitation, the Base Rent) shall be adjusted accordingly within thirty
(30) days thereafter, retroactive to the Commencement Date. In accordance with
the foregoing, Landlord and Tenant acknowledge and agree that the Monthly Base
Rent amounts due Landlord hereunder are based upon the Building containing
144,690 rentable square feet of space (36,026 square feet of such area being
office space including mezzanine). Therefore, if following the Substantial
Completion of the Improvements Landlord determines that the Building’s total
square footage and/or the office space located within the Building differs from
the square footage stated above, the Monthly Base Rent payable by Tenant to
Landlord hereunder shall be adjusted hereunder.
2. TERM
     2.1 Commencement Date. Except as otherwise specifically provided below in
this Section 2.1, the Term of the Lease shall commence (“Commencement Date”) on
the first day of the first full month following the date on which Landlord
delivers to Tenant the Premises Substantially Complete (as hereinafter defined)
in accordance with the Work Letter attached hereto as Exhibit B except that if
Landlord delivers the Premises to Tenant on the first day of a month, that date
shall be the Commencement Date, and the Lease shall continue in full force and
effect for the period of time specified as the Term or until this Lease is
terminated as otherwise provided herein. The Premises shall be deemed to be
“Substantially Complete” on the earliest of the date on which: (1) Landlord
files or causes to be filed with the City in which the Premises are located (if
required) and delivers to Tenant an architect’s notice of substantial
completion, or similar written notice that the Premises are substantially
complete, and Landlord has completed all work under the Lease necessary so that
the Premises may be lawfully occupied with respect to Landlord’s work under the
Lease for the Permitted Uses, (2) Tenant commences business operations in the
Premises, or (3) a certificate of occupancy (or a reasonably substantial
equivalent such as a signoff

 



--------------------------------------------------------------------------------



 



from a building inspector or a temporary certificate of occupancy) is issued for
the Premises (or is ready to be issued other than for items installed or to be
installed by Tenant under the Lease) and the Premises may be lawfully occupied
with respect to Landlord’s work under the Lease for the Permitted Uses. Landlord
shall arrange for the construction of the Improvements (as defined in the Work
Letter) in accordance with and subject to the terms of the Work Letter. Tenant
shall, upon demand after delivery of the Premises to Tenant, execute and deliver
to Landlord a Commencement Date Memorandum in the form attached hereto as
Exhibit C acknowledging (i) the Possession Date, (ii) the Commencement Date,
(iii) the Monthly Base Rent Schedule for the initial term, (iv) the final square
footage of the Premises and (v) Tenant’s acceptance of the Premises. If the
Premises are not Substantially Complete on the Estimated Commencement Date as
extended by Force Majeure events and Tenant Delays (as defined in the Lease or
Work Letter, if any), this Lease shall remain in effect, Landlord shall not be
subject to any liability except as specifically set forth elsewhere in this
Lease, and the Commencement Date shall be delayed, as hereinafter provided in
this Section 2.1, until the date the Premises are Substantially Complete.
     Notwithstanding the foregoing, if the Premises have not been delivered to
Tenant Substantially Complete on or before the Estimated Commencement Date for
reasons other than Tenant Delays and/or Force Majeure Delays (which delays shall
extend the Estimated Commencement Date), then Landlord will use best efforts to
assist Tenant in locating temporary space of 50,000 square feet of contiguous,
high-cube warehouse distribution space in the Portland Airport Way Submarket
[Tenant shall be responsible for payment for such temporary space] for a period
from June 1, 2006 to October 1, 2006 and if Landlord , or an affiliate has such
warehouse space available in the Portland Airport Way Submarket, Landlord shall
make such space available to Tenant at a base rental rate equal to the “Special
Base Rate”. The “Special Base Rate” will be the average base rental rate of the
five leases with the lowest effective rental rate in such Submarket for similar
space executed in the prior twelve (12) month period.
     If Landlord achieves Substantial Completion of the Premises following the
Estimated Commencement Date (as extended to the extent of Tenant Delays and/or
Force Majeure Delays) and prior to October 1, 2006, then:
     (A) if Tenant elects to take possession of the entire Premises during this
period, the Commencement Date shall be deemed to have occurred as of such date;
or
     (B) if Tenant does not elect to take possession of the entire Premises
during this period then:
     (i) Tenant shall nevertheless be obligated to take possession of the Office
Portion of the Premises (as defined in the Work Letter attached hereto as
Exhibit B) (not the warehouse portion of the Building) and commence paying Base
Rent with respect to the Office Portion of the Premises only (at the rate of
$1.00 per square foot of office space [$36,026] per month) for the period of
time prior to the Commencement Date, and commence paying that portion of the
Additional Rent that relates to the Office Portion of the Building only (which
portion shall be calculated by dividing the square footage of the Office Portion
of the Building by the total square footage of the Building and multiplying the
resulting percentage by the items of Additional Rent payable to Landlord for the
entire Premises, provided, however, any item that pertains just to the Office
Portion of the Building, such as utilities metered just to the Office Portion,
would not be pro-rated).
     (ii) Tenant shall not be required to take possession of the warehouse
portion of the Building and, although the Lease will be effective, the Rent and
other expenses attributable to the warehouse portion of the Building shall not
commence and Tenant shall have no obligation to pay Base Rent, Additional Rent
or other expenses attributable to the warehouse portion of the Building until
the Commencement Date.
     (iii) The Commencement Date hereunder shall not occur until the earlier of
(x) Tenant’s occupancy of the entire Premises, or (y) the later of
(a) October 1, 2006, or (b) the date the Premises is delivered to Tenant
Substantially Complete in accordance with the terms of this Lease.
     (iv) Landlord acknowledges and agrees that if Tenant occupies the Office
Portion of the Premises (and not the warehouse portion of the Building) pursuant
to the terms of clause (B)

-2-



--------------------------------------------------------------------------------



 



above prior to October 1, 2006, Tenant shall receive a credit of $13,000 per
month (“Rent Credit”) against the Base Rent payable to Landlord hereunder until
the Commencement Date with respect to such Office Portion of the Premises, PLUS
a further credit (“Additional Rent Credit”) against the Additional Rent payable
to Landlord hereunder with respect to such Office Portion of the Premises until
the Commencement Date, which Additional Rent Credit shall be calculated by
dividing the square footage of the office space that Tenant is presently leasing
from Landlord at 18550 N.E. Riverside Parkway-Building A, Portland, Oregon
(pursuant to that certain Multi-Tenant Industrial Triple Net Lease, dated
August 24, 2000) by the total square footage that Tenant is leasing from
Landlord in such existing leased premises and multiplying the resulting
percentage by the additional rent and other expenses being paid by Tenant under
such existing lease. The Rent Credit and the Additional Rent Credit shall be
available as long as base rent and additional rent are being paid by Tenant to
Landlord pursuant to Tenant’s lease of space located at 18550 NE Riverside
Parkway-Building A.
     2.2 Possession. Tenant’s possession of the Premises, or a portion thereof,
during the period of time, if any, from the date on which Landlord delivers
possession of the Premises to Tenant Substantially Complete (the “Possession
Date”) to the Commencement Date, shall be subject to all the provisions of this
Lease and shall not advance the expiration date. Rent shall be paid for such
period (at the rate stated in the Basic Lease Information as adjusted by the
terms of the Work Letter and/or Section 2.1 above), prorated on the basis of a
thirty (30) day month, and shall be due and payable to Landlord on or before the
Commencement Date. Tenant shall upon demand acknowledge in writing the
Possession Date in the form attached hereto as Exhibit C.
     2.3 Early Entry. Subject to the following provisions of this Section 2.3,
Tenant shall have the right to enter the Premises (but in no event earlier than
sixty (60) days prior to the Possession Date) for the purpose of installing
trade fixtures and equipment within the Premises, and such early entry for such
purposes shall not constitute occupancy for operation of Tenant’s business and
shall not trigger the Commencement Date. Landlord will sequence construction of
the Building to permit Tenant the right of entry forty-five (45) days prior to
the Possession Date although Landlord will use its good faith efforts to grant
such entry sixty (60) days prior to the Possession Date. Tenant agrees (i) any
such early entry by Tenant shall be at Tenant’s sole risk, (ii) Tenant shall not
interfere with Landlord or Landlord’s contractors completing work within the
Premises or cause any labor difficulties; Tenant, together with its employees,
agents and independent contractors will be subject to and will work under the
direction of Landlord’s contractor, (iii) Tenant shall comply with and be bound
by all provisions of this Lease during the period of any such early entry except
for the payment of Rent, (iv) prior to entry upon the Premises by Tenant, Tenant
agrees to pay for and provide to Landlord certificates evidencing the existence
and amounts of liability insurance carried by Tenant, which coverage must comply
with the provisions of this Lease relating to insurance, (v) Tenant and its
agents and contractors agree to comply with all applicable laws, regulations,
permits and other approvals required to perform its work during the early entry
on the Premises, and (vi) Tenant agrees to indemnify, protect, defend and save
Landlord and the Premises harmless from and against any and all liens,
liabilities, losses, damages, costs, expenses, demands, actions, causes of
action and claims (including, without limitation, attorneys’ fees and legal
costs) arising out of the early entry, use, construction, or occupancy of the
Premises by Tenant or its agents, employees or contractors.
3. RENT
     3.1 Rent. Tenant shall pay to Landlord, at Landlord’s Address for Payment
of Rent designated in the Basic Lease Information, or at such other address as
Landlord may from time to time designate in writing to Tenant for the payment of
Rent, the Base Rent, without notice, demand, offset or deduction (except as
otherwise expressly provided in this Lease), in advance, on the first day of
each calendar month commencing on the Commencement Date. Landlord shall have no
obligation to notify Tenant of any increase in Rent and Tenant’s obligation to
pay all Rent (and any increases) when due shall not be modified or altered by
such lack of notice from Landlord. It is intended that the Rent to be paid
hereunder by Tenant will be received by Landlord without any deduction or offset
whatsoever by Tenant, foreseeable or unforeseeable. Except as expressly provided
to the contrary in this Lease, Landlord shall not be required to make any
expenditure, incur any obligation, or incur any liability of any kind whatsoever
in connection with this Lease or the ownership, construction, maintenance,
operation or repair of the Premises or the Project. Upon the execution of this
Lease, Tenant shall pay to Landlord the first month’s Base Rent. If the Term
commences (or ends) on a date other than the first (or last) day of a month,
Base Rent shall be prorated

-3-



--------------------------------------------------------------------------------



 



on the basis of a thirty (30) day month. All sums other than Base Rent which
Tenant is obligated to pay under this Lease shall be deemed to be additional
rent due hereunder (“Additional Rent”), whether or not such sums are designated
Additional Rent and, together with the Base Rent, shall be due and payable,
except as otherwise specifically provided herein, to Landlord commencing on the
Possession Date. The term “Rent” means the Base Rent and all Additional Rent
payable hereunder.
     3.2 Late Charge and Interest. The late payment of any Rent will cause
Landlord to incur additional costs, including administration and collection
costs and processing and accounting expenses and increased debt service
(“Delinquency Costs”). If Landlord has not received any installment of Rent
within five (5) days after such amount is due, (i) Tenant shall pay a late
charge of five percent (5%) of the delinquent amount, which is agreed to
represent a reasonable estimate of the Delinquency Costs incurred by Landlord,
and (ii) all such delinquent amounts shall bear interest from the date such
amount was due until paid in full at a rate per annum (“Applicable Interest
Rate”) equal to the lesser of (a) the maximum interest rate permitted by law or
(b) three percent (3%) above the rate publicly announced by Bank of America,
N.A. (or if Bank of America, N.A. ceases to exist, the largest bank then
headquartered in the State of Oregon) (“Bank”) as its “Reference Rate”;
provided, however, that, if Tenant has not been delinquent in paying Rent beyond
such five (5) day period during the twelve (12) month period immediately
preceding the late payment in question, then a late charge shall not be assessed
and the Applicable Interest Rate (accruing from the date the payment was due)
shall not apply unless Tenant fails to make the applicable payment of Rent
within five (5) days after Landlord delivers notice of such delinquency to
Tenant, and provided further that such additional notice and cure period shall
apply no more than three (3) times during the Term. If the use of the announced
Reference Rate is discontinued by the Bank, then the term Reference Rate shall
mean the announced rate charged by the Bank which is, from time to time,
substituted for the Reference Rate. Landlord and Tenant recognize that the
damage which Landlord shall suffer as a result of Tenant’s failure to pay such
amounts is difficult to ascertain and said late charge and interest are the best
estimate of the damage which Landlord shall suffer in the event of late payment.
If a late charge becomes payable for any three (3) installments of Rent within
any twelve (12) month period, then the Rent shall automatically become due and
payable quarterly in advance.
     3.3 Security Deposit. One (1) business day after the Possession Date,
Tenant shall pay to Landlord the Security Deposit (less any security deposit
retained by Landlord, if any, in connection with the Premises located at 18550
NE Riverside Parkway, Gresham, Oregon). The Security Deposit shall secure the
full and faithful performance of each provision of this Lease to be performed by
Tenant. Landlord shall not be required to pay interest on the Security Deposit
or to keep the Security Deposit separate from Landlord’s own funds. If Tenant
fails to perform fully and timely all or any of Tenant’s covenants and
obligations hereunder, Landlord may, but without obligation, apply all or any
portion of the Security Deposit toward fulfillment of Tenant’s unperformed
covenants and/or obligations. If Landlord does so apply any portion of the
Security Deposit, Tenant shall immediately pay Landlord sufficient cash to
restore the Security Deposit to the amount of the then current Base Rent per
month. Upon any increase or decrease in Base Rent, Landlord may require the
Security Deposit to be increased or decreased by the amount of the adjustment in
the per month Base Rent. After Tenant vacates the Premises, upon the expiration
or sooner termination of this Lease, if Tenant is not then in default, Landlord
shall return to Tenant any unapplied balance of the Security Deposit.
4. UTILITIES. Tenant shall pay all charges for heat, water, gas, electricity,
telephone and any other utilities used on the Premises by Tenant directly to the
applicable utility provider. Landlord shall not be liable to Tenant for
interruption in or curtailment of any utility service, nor shall any such
interruption or curtailment constitute constructive eviction or grounds for
rental abatement. Landlord hereby agrees to use commercially reasonable efforts
to restore any interrupted or curtailed services to the extent such interruption
or curtailment is caused by Landlord.
5. TAXES
     5.1 Real Property Taxes. Tenant shall pay to Landlord Tenant’s Share of
Real Property Taxes (as defined in Section 5.2) as a part of Operating Expenses
for each full or partial calendar year during the Lease Term in accordance with
the terms and provisions of Section 7.1 below.
     5.2 Definition of Real Property Taxes. “Real Property Taxes” shall be the
sum of the following: all real property taxes, assessments, supplementary taxes,
escape taxes, possessory-interest taxes, business or license

-4-



--------------------------------------------------------------------------------



 



taxes or fees, service payments in lieu of such taxes or fees, annual or
periodic license or use fees, excises, transit and traffic charges, housing fund
assessments, open space charges, childcare fees, school, sewer and parking fees
or any other assessments, levies, fees, exactions or charges, general and
special, ordinary and extraordinary, unforeseen as well as foreseen (including
fees “in-lieu” of any such tax or assessment) which are assessed, levied,
charged, conferred or imposed by any public authority upon the Premises or any
other improvements located upon the Premises (or any real property comprising
any portion thereof) or its operations, together with all taxes, assessments or
other fees imposed by any public authority upon or measured by any Rent or other
charges payable hereunder, including any gross receipts tax or excise tax levied
by any governmental authority with respect to receipt of rental income, or upon,
with respect to or by reason of the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises or
any portion thereof, or documentary transfer taxes upon this transaction or any
document to which Tenant is a party creating or transferring an interest in the
Premises, together with any tax imposed in substitution, partially or totally,
of any tax previously included within the aforesaid definition or any additional
tax the nature of which was previously included within the aforesaid definition,
together with any and all reasonable costs and expenses (including, without
limitation, reasonable attorneys’, administrative and expert witness fees and
costs) incurred by Landlord in challenging any of the foregoing or seeking the
reduction in or abatement, redemption or return of any of the foregoing, but
only to the extent of any such reduction, abatement, redemption or return.
Notwithstanding the foregoing, any assessments that may be paid over more than a
one (1) year period shall be included in “Real Property Taxes” as if such
payments were made in the maximum number of installments permitted by Applicable
Laws and only the portion thereof attributable to a given year shall be included
in “Real Property Taxes” for that year. All references to Real Property Taxes
during a particular year shall be deemed to refer to taxes accrued during such
year, including supplemental tax bills regardless of when they are actually
assessed and without regard to when such taxes are payable. Real Property Taxes
shall expressly include One Hundred Percent (100%) of any increase or
supplemental assessments accruing as a result of the construction of the
Building, or any other improvements located upon the Premises. In addition to
Tenant’s Share of Real Property Taxes (paid as a part of Operating Expenses),
Tenant shall pay to Landlord One Hundred Percent (100%) of any increase in taxes
due to the increased assessed value of the Premises directly attributable to the
value of any Tenant Improvements (as defined in the Work Letter, if any). The
obligation of Tenant to pay Real Property Taxes (including any supplemental
taxes) for the last full and/or partial year(s) of the Term shall survive the
expiration or early termination of this Lease. In no event shall Tenant or any
Tenant Party (as defined in Section 12.1) be entitled to file any property tax
assessment appeal. Nothing contained in this Lease shall require Tenant to pay
any franchise, corporate, estate or inheritance tax of Landlord, or any income,
profits or revenue tax or charge upon the net income of Landlord to the extent
attributable to Landlord’s general or net income (as opposed to rents or
receipts attributable to operations at the Project). Subject to the terms of
this Section 5.2, Real Property Taxes for partial years, if any, falling within
the Term shall be prorated.
     5.3 Personal Property Taxes. Prior to delinquency, Tenant shall pay all
taxes and assessments levied upon trade fixtures, alterations, additions,
improvements, inventories and other personal property located and/or installed
on the Premises by Tenant; and Tenant shall provide Landlord copies of receipts
for payment of all such taxes and assessments. To the extent any such taxes are
not separately assessed or billed to Tenant, Tenant shall pay the amount thereof
as invoiced by Landlord.
6. OPERATING EXPENSES
     6.1 Operating Expenses. Tenant shall pay to Landlord Tenant’s Share of the
Building Operating Expenses, if any, and Tenant’s Share of Project Operating
Expenses for each full or partial calendar year during the Lease Term, as
provided in Section 7.1 below. Tenant’s Share of Building Operating Expenses and
Tenant’s Share of Project Operating Expenses may be referred to herein
collectively as “Tenant’s Share”.
     6.2 Definition of Operating Expenses. “Operating Expenses” shall mean
collectively the “Building Operating Expenses” and the “Project Operating
Expenses” as defined in this Section 6.2. The Lease is a single tenant
“triple-net” Lease and Tenant shall be responsible to perform and shall have the
first opportunity/obligation to perform all repairs and maintenance of the
Premises in accordance with Section 9.1 below, subject to Landlord’s
responsibility for the maintenance and repair of specific areas of the Premises
as specifically set forth in Section 9.2 below. However, in the event Landlord
does perform any repair or maintenance items which are Tenant’s responsibility
or expends funds for taxes or insurance (or items described in 6.2.1 below),
Tenant shall reimburse Landlord as set forth below.

-5-



--------------------------------------------------------------------------------



 



          6.2.1. “Building Operating Expenses” means the total costs and
expenses incurred by Landlord in the ownership, operation, maintenance, repair
and management of the Premises, including, but not limited to: (a) repair,
replacement, maintenance, utility costs and landscaping of the Premises,
including, but not limited to, any and all costs of maintenance, repair and
replacement of all parking areas (including bumpers, sweeping, striping and
slurry coating), common driveways, loading and unloading areas, trash areas,
outdoor lighting, sidewalks, walkways, landscaping, irrigation systems, fences
and gates and other costs which are allocable to the Premises including any
costs under the terms of any CC&Rs affecting the real property, (b)
non-structural maintenance, repair and replacement of the roof (and roof
membrane), skylights and exterior walls of the Premises (including painting);
(c) commercially reasonable (based upon the standard set forth in Section 8.1
below) insurance deductibles and the costs relating to the insurance maintained
by Landlord as described in Section 8.1 below, including, without limitation,
Landlord’s cost of any deductible or self insurance retention; (d) maintenance
contracts for, and the repair and replacement of, the heating, ventilation and
air-conditioning (HVAC) systems and elevators, if any; (e) maintenance, repair,
replacement, monitoring and operation of the fire/life safety and sprinkler
system (to the extent Landlord is obligated to do so pursuant to Section 9.2);
(f) trash collection; (g) capital improvements or capital replacements
(excluding the roof structure) made to or capital assets acquired for the
Premises after the Commencement Date that are intended to reduce Building
Operating Expenses or are reasonably necessary for the health and safety of the
occupants of the Building or are required under any governmental law or
regulation, which capital costs, or an allocable portion thereof, shall be
amortized over the period reasonably determined by Landlord, together with
interest on the unamortized balance at the Applicable Interest Rate;
(h) intentionally omitted; (i) Real Property Taxes attributable to the Premises;
and (j) any other reasonable costs incurred by Landlord related to the Premises
and not related to the Project as a whole. Notwithstanding any provision to the
contrary contained in this Section 6.2.1, Tenant shall pay to Landlord an amount
equal to two percent (2%) of Rent for the costs and fees incurred by Landlord in
connection with the management of this Lease and/or the Premises including the
cost of those services which are customarily performed by a property management
services company, whether performed internally or through an outside management
company. Building Operating Expenses shall not include (i) replacement of or
structural repairs to the roof or the exterior walls; (ii) repairs to the extent
covered by insurance proceeds, or paid by Tenant or other third parties;
(iii) alterations and tenant improvements solely attributable to tenants of the
Project other than Tenant; (iv) marketing expenses; (v) any cost or expense
associated with compliance with any laws, ordinances, rules or regulations
regarding any condition existing upon the Premises if such condition existed
prior to the Commencement Date, including, but not limited to removal of any and
all asbestos and other toxic and hazardous substances located in the Premises;
(vi) items for which Landlord is actually reimbursed from other sources (other
than the payment by other tenants of Building Operating Expenses and Project
Operating Expenses); (vii) the cost of services sold to other tenants;
(viii) legal fees and expenses (except for legal fees and expenses incurred by
Landlord in enforcing the Common Area use provisions of other tenants’ leases);
(ix) brokers’ fees and other marketing costs with respect to other tenants
and/or leases; (x) interest, fees and costs related to financings; (xi) costs
incurred in connection with the investigation, reporting, remediation or
abatement of any Hazardous Material located (or alleged to be located) in, on,
under or about the Project (other than de minimus costs to clean up and/or
remove minor oil spills or minor amounts of other Hazardous Materials thereon);
(xii) general overhead; (xiii) salaries and expenses for employees at the
management level and above except as otherwise provided herein; and
(xiv) depreciation.
          6.2.2. Project Operating Expenses. “Project Operating Expenses” shall
include all reasonable and necessary expenses incurred by Landlord in the
ownership, operation, maintenance, repair and management of the Project Common
Areas, including, without limitation, Real Property Taxes attributable to the
Project Common Areas, except as expressly excluded in Section 6.2.1 above.
Tenant has previously received an estimate of the anticipated Project Operating
Expenses.
7. ESTIMATED EXPENSES
     7.1 Payment. “Estimated Expenses” for any particular year shall mean
Landlord’s estimate of Operating Expenses for a calendar year. Tenant shall pay
Tenant’s Share of the Estimated Expenses with installments of Base Rent in
monthly installments of one-twelfth (1/12th) thereof on the first day of each
calendar month during such year. If at any time Landlord determines that
Operating Expenses are projected to vary from the then Estimated Expenses,
Landlord may, by notice to Tenant, revise such Estimated Expenses, and Tenant’s
monthly installments for the remainder of such year shall be adjusted so that by
the end of such calendar year Tenant has paid to Landlord Tenant’s Share of the
revised Estimated Expenses for such year.

-6-



--------------------------------------------------------------------------------



 



     7.2 Adjustment. “Operating Expenses Adjustment” (or “Adjustment”) shall
mean the difference between Tenant’s Share of Estimated Expenses and Tenant’s
Share of Operating Expenses for any calendar year. After the end of each
calendar year, Landlord shall deliver to Tenant a statement of Tenant’s Share of
Operating Expenses for such calendar year, accompanied by a computation of the
Adjustment. If Tenant’s payments are less than Tenant’s Share, then Tenant shall
pay the difference within twenty (20) days after receipt of such statement.
Tenant’s obligation to pay such amount shall survive the expiration or
termination of this Lease. If Tenant’s payments exceed Tenant’s Share, then
(provided that Tenant is not in default) Landlord shall credit such excess
amount to future installments of Tenant’s Share for the next calendar year. If
Tenant is in default, Landlord may, but shall not be required to, credit such
amount to Rent arrearages.
8. INSURANCE
     8.1 Landlord. Landlord shall maintain insurance through individual or
blanket policies insuring the Building against fire and extended coverage
(including, if Landlord elects, “all risk” coverage, earthquake/volcanic action,
flood and/or surface water insurance) for the full replacement cost of the
Building, with commercially reasonable deductibles and the form and endorsements
of such coverage as selected by Landlord, together with rental abatement
insurance against loss of Rent in an amount equal to the amount of Rent for a
period of at least twelve (12) months commencing on the date of loss. Landlord
may also carry such other insurance as Landlord may deem prudent or advisable,
including, without limitation, liability insurance in such amounts and on such
commercially reasonable terms as Landlord shall determine. For purposes of this
Section 8.1, the “commercially reasonable” standard shall be based upon
insurance and deductibles customarily carried or selected by sophisticated,
institutional landlords for the protection of such landlords and the protection
of properties similar to the Building. Tenant shall pay to Landlord, as a
portion of the Operating Expenses, the costs of the insurance coverages
described herein, including, without limitation, Landlord’s cost of any
self-insurance deductible or retention.
     8.2 Tenant. Tenant shall, at Tenant’s expense, obtain and keep in force at
all times the following insurance:
          8.2.1. Commercial General Liability Insurance (Occurrence Form). A
policy of commercial general liability insurance (occurrence form) having a
combined single limit of not less than Two Million Dollars ($2,000,000) per
occurrence and Two Million Dollars ($2,000,000) aggregate per location if Tenant
has multiple locations, providing coverage for, among other things, blanket
contractual liability, premises, products/completed operations with an
“Additional Insured-Managers or Lessors of Premises Endorsement” and containing
the “Amendment of the Pollution Exclusion Endorsement” for damage caused by
heat, smoke or fumes from a hostile fire, and personal and advertising injury
coverage, and, if necessary, Tenant shall provide for restoration of the
aggregate limit by increasing the aggregate limits of existing policies,
obtaining new policies or through umbrella coverage, and provided that the
policy shall not contain any intra-insured exclusions as between insured persons
or organizations, but shall include coverage for liability assumed under this
Lease as an “insured contract” for the performance of Tenant’s indemnity
obligations under this Lease;
          8.2.2. Automobile Liability Insurance. Business automobile liability
insurance having a combined single limit of not less than Two Million Dollars
($2,000,000) per occurrence and insuring Tenant against liability for claims
arising out of ownership, maintenance, or use of any owned, hired or non-owned
automobiles;
          8.2.3. Workers’ Compensation and Employer’s Liability Insurance.
Workers’ compensation insurance having limits not less than those required by
state statute and federal statute, if applicable, and covering all persons
employed by Tenant in the conduct of its operations on the Premises (including
the all states endorsement and, if applicable, the volunteers endorsement),
together with employer’s liability insurance coverage in the amount of at least
Five Hundred Thousand Dollars ($500,000); and
          8.2.4. Property Insurance. “All risk” property insurance including
boiler and machinery comprehensive form, if applicable, covering damage to or
loss of any of Tenant’s personal property, fixtures, equipment and alterations,
including electronic data processing equipment (collectively “Tenant’s
Property”) (and coverage for the full replacement cost thereof including
business interruption of Tenant), together with, if the property of Tenant’s
invitees is to be kept in the Premises, warehouser’s legal liability or bailee
customers insurance for the full replacement cost of the property belonging to
invitees and located in the Premises; and

-7-



--------------------------------------------------------------------------------



 



          8.2.5. Business Interruption. Loss of income and extra expense
insurance in amounts as will reimburse Tenant for direct or indirect loss of
earnings attributable to all peril commonly insured against by prudent lessees
in the business of Tenant or attributable to prevention of access to the
Premises as a result of such perils.
     8.3 General
          8.3.1. Insurance Companies. Insurance required to be maintained by
Tenant shall be written by companies licensed to do business in the state in
which the Premises are located and having a “General Policyholders Rating” of at
least “A — VIII” (or such higher rating as may be required by a lender having a
lien on the Premises) as set forth in the most current issue of “Best’s
Insurance Guide.”
          8.3.2. Certificates of Insurance. Tenant shall deliver to Landlord
certificates of insurance for all insurance required to be maintained by Tenant
in the form of Exhibit D, attached hereto (or in a form acceptable to Landlord
in its sole discretion), no later than seven (7) days prior to the date of
possession of the Premises. Tenant shall, at least ten (10) days prior to
expiration of the policy, furnish Landlord with certificates of renewal or
“binders” thereof. Each certificate shall expressly provide that such policies
shall not be cancelable or otherwise subject to modification except after thirty
(30) days prior written notice to the parties named as additional insureds in
this Lease (except in the case of cancellation for nonpayment of premium in
which case cancellation shall not take effect until at least ten (10) days’
notice has been given to Landlord). If Tenant fails to maintain any insurance
required in this Lease, Tenant shall be liable for all losses and costs suffered
or incurred by Landlord (including litigation costs and attorneys’ fees and
expenses) resulting from said failure.
          8.3.3. Additional Insureds. Landlord, Landlord’s lender, if any, and
any property management company of Landlord for the Premises shall be named as
additional insureds on a form approved by Landlord under all of the policies
required by Section 8.2.1. The policies required under Section 8.2.1 shall
provide for severability of interest.
          8.3.4. Primary Coverage. All insurance to be maintained by Tenant
shall, except for workers’ compensation and employer’s liability insurance, be
primary, without right of contribution from insurance of Landlord. Any umbrella
liability policy or excess liability policy (which shall be in “following form”)
shall provide that if the underlying aggregate is exhausted, the excess coverage
will drop down as primary insurance. The limits of insurance maintained by
Tenant shall not limit Tenant’s liability under this Lease.
          8.3.5. Waiver of Subrogation. Whenever (a) any loss, cost, damage or
expense resulting from fire, explosion or any other casualty is incurred by
either Landlord or Tenant or by anyone claiming by, through or under Landlord or
Tenant in connection with the Premises, and (b) such party is covered in whole
or in part by property insurance (or would have been covered but for such
party’s failure to maintain the coverage required in this Section 8) with
respect to such loss, cost, damage or expense or as required under this Lease to
be self-insured, then the party so insured (or so required) hereby waives (on
its own behalf and on behalf of its insured) any claims against and releases the
party from any liability said other party may have on account of such loss,
cost, damage or expense. All property insurance which is carried by either party
to insure against damage or loss to property shall include provisions denying to
each respective insurer rights of subrogation and recovery against the other
party. The waiver of subrogation contained in this Section 8.3.5 shall not apply
to any casualty which is not covered or required to be covered by the insurance
required to be maintained pursuant to this Lease.
          8.3.6. Notification of Incidents. Tenant shall notify Landlord within
forty-eight (48) hours after the occurrence of any accidents or incidents in the
Premises or the Project which could give rise to a claim under any of the
insurance policies required under this Section 8.
     8.4 Indemnity.
          8.4.1. Indemnity by Tenant. Tenant shall indemnify, protect, defend
(by counsel reasonably acceptable to Landlord) and hold harmless Landlord and
Landlord’s affiliated entities, and each of their respective members, managers,
partners, directors, officers, employees, shareholders, lenders, agents,
contractors, successors and assigns (collectively, “Landlord Parties”) from and
against any and all claims, judgments, causes of action,

-8-



--------------------------------------------------------------------------------



 



damages, penalties, costs, liabilities, and expenses, including all costs,
reasonable attorneys’ fees, expenses and liabilities incurred in the defense of
any such claim or any action or proceeding brought thereon (collectively,
“Claims” or “Liabilities”), arising at any time during or after the Term as a
result (directly or indirectly) of or in connection with (i) any default in the
performance of any obligation on Tenant’s part to be performed under the terms
of this Lease, or (ii) Tenant’s use of the Premises, the conduct of Tenant’s
business or any activity, work or things done, permitted or suffered by Tenant
or any Tenant Party (as defined in Section 12.1) in or about the Premises or
other portions of the Project, except to the extent caused by (a) Landlord’s
gross negligence or willful misconduct with respect to Claims or Liabilities
which are covered under any insurance policy required to be maintained by Tenant
under this Lease (or would be covered under such insurance policy if Tenant had
maintained the required insurance policy or policies) (collectively, the
“Insurable Risks”), even though caused or alleged to be caused by the negligence
or fault (as opposed to gross negligence or willful misconduct) of Landlord or
Landlord Parties (this indemnity is intended to indemnify Landlord and Landlord
Parties against the consequences of their own negligence with respect to the
Insurable Risks when Landlord or Landlord Parties are jointly, comparatively,
contributively, or concurrently negligent with Tenant), or (b) Landlord’s
negligence or breach of this Lease with respect to Claims or Liabilities that
are not part of the Insurable Risks. The obligations of Tenant under this
Section 8.4 shall survive the termination of this Lease with respect to any
claims or liability arising prior to such termination.
          8.4.2. Indemnity by Landlord. Landlord shall indemnify, protect,
defend (by counsel reasonably acceptable to Tenant) and hold Tenant and Tenant’s
affiliated entities, and each of their respective members, managers, partners,
directors, officers, employees, shareholders, lenders, agents, contractors,
successors and assigns harmless from and against any and all Claims or
Liabilities arising out of or in connection with, but only to the extent of
(a) Landlord’s gross negligence or willful misconduct with respect to Claims or
Liabilities that are part of Insurable Risks and (b) Landlord’s negligence or
breach of this Lease with respect to Claims or Liabilities that are not a part
of the Insurable Risks; provided, however, the foregoing indemnity of Landlord
shall in no way limit the provisions of Section 19.5 hereof. Landlord’s
agreement to indemnify, defend and hold Tenant harmless as provided above is not
intended to and shall not relieve any insurance carrier of its obligations under
policies required to be carried by Tenant pursuant to the provisions of this
Lease to the extent that such policies cover (or, if such policies would have
been carried as required, would have covered) Claims or Liabilities incurred as
a result of negligent acts or omissions or the willful misconduct of Landlord or
those of other Landlord Parties.
     8.5 Exemption of Landlord from Liability. Tenant, as a material part of the
consideration to Landlord, hereby assumes all risk of damage to property
including, but not limited to, Tenant’s fixtures, equipment, furniture and
alterations or illness or injury to persons in, upon or about the Premises or
other portions of the Project arising from any cause, and Tenant hereby waives
all claims in respect thereof against Landlord, except to the extent caused by
(a) Landlord’s gross negligence or willful misconduct with respect to Claims or
Liabilities that are part of the Insurable Risks of (b) Landlord’s negligence or
breach of this Lease with respect to the Claims or Liabilities that are not part
of the Insurable Risks. Tenant hereby agrees that Landlord shall not be liable
for injury to Tenant’s business or any loss of income therefrom. Tenant further
agrees that Landlord shall not be liable for damage to the property of Tenant,
or injury to or illness or death of Tenant or any Tenant Party, or any other
person in or about the Premises or the Project, whether such damage, illness or
injury is caused by fire, steam, electricity, gas, water or rain, or from the
breakage, leakage or other defects of sprinklers, wires, appliances,
ventilation, plumbing, air conditioning or lighting fixtures, or from any other
cause, and whether said damage, illness or injury results from conditions
arising upon the Premises, upon other portions of the Building or from other
sources or places, and regardless of whether the cause of such damage, illness
or injury or the means of repairing the same is inaccessible to Tenant, except
to the extent such damage, illness or injury is caused by (a) Landlord’s gross
negligence or willful misconduct with respect to Claims or Liabilities that are
part of the Insurable Risks or (b) Landlord’s negligence or breach of this Lease
with respect to Claims or Liabilities that are not part of the Insurable Risks.
Landlord shall not be liable for any damages arising from any act or neglect of
any contractor or other tenant, if any, of the Building or the Project or
Landlord’s failure to enforce the terms of any agreements with parties other
than Tenant.
9. REPAIRS AND MAINTENANCE
     9.1 Tenant. Tenant, at Tenant’s sole cost and expense, shall keep and
maintain the Premises interior and exterior (excluding only replacement of or
structural repairs to the roof and other matters that are Landlord’s
responsibility pursuant to Section 9.2 below), including, without limitation,
exterior painting, parking lot repairs and maintenance, loading docks, roll up
doors and ramps, floors, subfloors and floor coverings, walls and wall

-9-



--------------------------------------------------------------------------------



 



coverings, doors, windows, glass, plate glass, locks, ceilings, skylights,
lighting systems, interior plumbing, electrical and mechanical systems and
wiring, appliances and devices using or containing refrigerants, fixtures and
equipment in good repair and in a clean and safe condition, and repair and/or
replace any and all of the foregoing in a clean and safe condition, in good
order, condition and repair. Without limiting the foregoing, Tenant shall, at
Tenant’s sole expense, immediately replace all broken glass in the Premises with
glass equal to or in excess of the specification and quality of the original
glass; and repair any area damaged by Tenant, Tenant’s agents, employees,
invitees and visitors, including any damage caused by any roof penetration,
whether or not such roof penetration was approved by Landlord. All repairs and
replacements by Tenant shall be made and performed: (a) at Tenant’s cost and
expense and at such time and in such manner as Landlord may designate, (b) by
contractors or mechanics approved by Landlord, (c) so that same shall be at
least equal in quality, value and utility to the original work or installation,
(d) in a manner and using equipment and materials that will not interfere with
or impair the operations, use or occupation of the Building or any of the
mechanical, electrical, plumbing or other systems in the Building or the
Project, and (e) in accordance with the Rules and Regulations and all Applicable
Laws. In the event Tenant fails, in the reasonable judgment of Landlord, to
maintain the Premises in accordance with the obligations under the Lease, which
failure continues at the end of ten (10) days following Tenant’s receipt of
written notice from Landlord stating the nature of the failure, Landlord shall
have the right to enter the Premises and perform such maintenance, repairs or
refurbishing at Tenant’s sole cost and expense (including a sum for overhead to
Landlord equal to ten percent (10%) of the costs of maintenance, repairs or
refurbishing). Tenant shall maintain written records of maintenance and repairs,
as required by any Applicable Law, and shall use certified technicians to
perform such maintenance and repairs, as so required. Tenant shall deliver full
and complete copies of all service or maintenance contracts entered into by
Tenant for the Premises to Landlord within one hundred twenty (120) days after
the Commencement Date. Landlord agrees to assign to Tenant on a non-exclusive
basis the benefit of any equipment warranties for systems installed in the
Premises to the extent Tenant is required to maintain and repair such systems
pursuant to the terms of this Lease.
     9.2 Landlord. Landlord shall, subject to the following limitations, repair
damage to structural portions of the roof, foundation and load-bearing portions
of walls (excluding wall coverings, painting, glass and doors) of the Building;
provided, if such damage is caused by an act or omission of Tenant, or any
Tenant Party, then the cost thereof shall be at Tenant’s sole expense except to
the extent such damage is covered or required to be covered by the insurance
required under this Lease to be maintained by Landlord (and specifically
excluding any amounts payable from the deductible thereunder, which shall be
payable by Tenant). Landlord shall not be required to make any repair resulting
from (i) any alteration or modification to the Building or to mechanical
equipment within the Building performed by, for or because of Tenant or to
special equipment or systems installed by, for or because of Tenant, except as
provided in Section 13 of this Lease, (ii) the installation, use or operation of
Tenant’s property, fixtures and equipment, (iii) the moving of Tenant’s property
in or out of the Building or in and about the Premises, (iv) Tenant’s use or
occupancy of the Premises in violation of Section 11 of this Lease or in the
manner not contemplated by the parties at the time of the execution of this
Lease, (v) the acts or omissions of Tenant or any Tenant Party unless such
damage is not covered by the insurance required under this Lease to be
maintained by Tenant and is fully covered by the insurance required under this
Lease to be maintained by Landlord, (vi) fire and other casualty, except as
provided by Section 13 of this Lease or (vii) condemnation, except as provided
in Section 14 of this Lease. Landlord shall make repairs under this Section 9.2
within a reasonable time after receipt of written notice from Tenant of the need
for such repairs. There shall be no abatement of Rent during the performance of
such work. Landlord shall not be liable to Tenant for injury or damage that may
result from any defect in the construction or condition of the Premises, nor for
any damage that may result from interruption of Tenant’s use of the Premises
during any repairs by Landlord. Tenant waives any right to repair the Premises
and/or the Project at the expense of Landlord under any Applicable Laws.
10. ALTERATIONS
     10.1 Trade Fixtures; Alterations. Tenant may install necessary trade
fixtures, equipment and furniture in the Premises, provided that such items are
installed and are removable without structural or material damage to the
Premises or the Project. Tenant shall not construct, nor allow to be
constructed, any alterations or physical additions in, about or to the Premises
(except as provided in the Work Letter) without obtaining the prior written
consent of Landlord, which consent shall be conditioned upon Tenant’s compliance
with the provisions of Exhibit G and any other applicable reasonable
requirements of Landlord regarding construction of improvements and alterations.
Tenant shall submit plans and specifications to Landlord with Tenant’s request
for approval and shall

-10-



--------------------------------------------------------------------------------



 



reimburse Landlord for all costs which Landlord may incur in connection with
granting approval to Tenant for any such alterations and additions, including
any costs or expenses which Landlord may incur in electing to have outside
architects and engineers review said matters. If Landlord does not respond to a
written request from Tenant within ten (10) business days, then Landlord shall
be deemed to disapprove such request. Notwithstanding the foregoing, Tenant may
make alterations to the Premises without Landlord’s consent, provided that the
cost of any such alteration does not exceed Twenty-Five Thousand Dollars
($25,000.00) per alteration or Fifty Thousand Dollars ($50,000.00) in the
aggregate in any twelve (12) month period, and further provided that such
alterations do not (i) require any structural or other substantial modifications
to the Premises or the Building, (ii) require any changes to nor adversely
affect the systems and equipment of the Building, and (iii) affect the exterior
appearance of the Building, and further provided that Tenant shall give Landlord
at least fifteen (15) days prior written notice of any such alteration, which
notice shall be accompanied by reasonably adequate evidence that such
alterations meet the criteria contained in this sentence. In the event Tenant
makes any alterations to the Premises that trigger or give rise to a requirement
that the Building or the Premises come into compliance with any governmental
laws, ordinances, statutes, orders and/or regulations (such as ADA
requirements), Tenant shall be fully responsible for complying, at its sole cost
and expense, with same. Tenant shall post, record and file a notice of
completion after completion of such work and provide Landlord with a copy
thereof. Tenant shall provide Landlord with a set of “as-built” drawings for any
such work. Notwithstanding anything to the contrary contained herein, Landlord
shall cause the Premises to comply as of Substantial Completion (as defined in
the Work Letter) of the Premises with the ADA as it exists as of such date.
     10.2 Damage; Removal. Tenant shall repair all damage to the Premises or the
Project caused by the installation or removal of Tenant’s fixtures, equipment,
furniture or alterations. Upon the termination of this Lease, Tenant shall (if
required in writing at the time Landlord consents thereto or, if Landlord’s
consent thereto is not required, at the time such items are installed provided
that in each such case Tenant requests in writing at the time of Tenant’s
request for consent or at the time of installation thereof, as applicable, that
Landlord make such a determination) remove any or all trade fixtures,
alterations, additions, improvements and partitions made or installed by Tenant,
and restore the Premises to its condition existing prior to the construction of
any such items; provided, however, Landlord has the absolute right to require
Tenant to have all or any portion of such items designated by Landlord other
than Tenant’s trade fixtures or other personal property to remain on the
Premises, in which event they shall be and become the property of Landlord upon
the termination of this Lease. All such removals and restoration shall be
accomplished in a good and workmanlike manner and so as not to cause any damage
to the Premises or the Project whatsoever.
     10.3 Liens. Tenant shall promptly pay and discharge all claims for labor
performed, supplies furnished and services rendered at the request of Tenant and
shall keep the Premises free of all mechanics’ and materialmen’s liens in
connection therewith. Tenant shall provide at least ten (10) days prior written
notice to Landlord before any labor is performed, supplies furnished or services
rendered on or at the Premises and Landlord shall have the right to post on the
Premises notices of non-responsibility. If any lien is filed, Tenant shall cause
such lien to be released and removed (or provide security therefor acceptable to
Landlord in Landlord’s sole discretion) within ten (10) days after the date of
filing, and if Tenant fails to do so, Landlord may take such action as may be
necessary to remove such lien and Tenant shall pay Landlord such amounts
expended by Landlord together with interest thereon at the Applicable Interest
Rate from the date of expenditure.
     10.4 Standard of Work. All work to be performed by or for Tenant pursuant
hereto shall be performed diligently and in a good, workmanlike manner, and in
compliance with all Applicable Laws, and/or Tenant and Landlord’s insurance
carriers. Landlord shall have the right, but not the obligation, to inspect
periodically the work on the Premises and Landlord may require changes in the
method or quality of the work.
11. USE. The Premises shall be used only for the Permitted Uses set forth in the
Basic Lease Information and for no other uses without Landlord’s prior written
consent, not to be unreasonably withheld. Tenant’s use of the Premises shall be
in compliance with and subject to all applicable laws, statutes, codes,
ordinances, orders, rules, regulations, conditions of approval and requirements
of all federal, state, county, municipal and governmental authorities and all
administrative or judicial orders or decrees and all permits, licenses,
approvals and other entitlements issued by governmental entities, and rules of
common law, relating to or affecting the Project, the Premises or the Building
or the use or operation thereof, whether now existing or hereafter enacted,
including, without limitation, the Americans with Disabilities Act of 1990, 42
USC 12111 et seq. (the “ADA”) as the same

-11-



--------------------------------------------------------------------------------



 



may be amended from time to time, all Environmental Laws (as defined in
Section 12.1), and any CC&Rs or any supplement thereto recorded in any official
or public records with respect to the Project or any portion thereof
(“Applicable Laws”). From and after the date hereof Tenant shall use the
Premises and permit the Premises to be used solely for uses permitted by that
certain Declaration of Covenants, Conditions and Restrictions for Southshore
Corporate Park executed by Catellus Development Corporation and recorded in the
Official Records of Multnomah County, State of Oregon on June 7, 1999 as
Instrument No. 99113258 (the “CC&Rs”). In addition, Tenant acknowledges that the
Premises are subject to that certain Administrative Order on Consent made and
entered into by and among the United States Environmental Protection Agency, the
State of Oregon Department of Environmental Quality and Winmar Pacific, Inc.
dated effective as of April 16, 1991 (the “Administrative Order”), which imposes
certain covenants, conditions and restrictions on Southshore Corporate Park.
Except as otherwise expressly provided in this Lease, Tenant shall be
responsible for obtaining any permit, business license, or other permits or
licenses required by any governmental agency permitting Tenant’s use or
occupancy of the Premises. In no event shall the Premises be used for any of the
Prohibited Uses set forth on Exhibit E attached hereto. Tenant shall comply with
the rules and regulations attached hereto as Exhibit F, together with such
additional reasonable, non-discriminatory rules and regulations as Landlord may
from time to time prescribe. Tenant shall not commit waste, overload the floors
or structure of the Building, subject the Premises or the Project to any use
which would damage the same or increase the risk of loss or violate any
insurance coverage, permit any unreasonable odors, smoke, dust, gas, substances,
noise or vibrations to emanate from the Premises, take any action which would
constitute a nuisance or would disturb, obstruct or endanger any other tenants,
take any action which would abrogate any warranties, or use or allow the
Premises to be used for any unlawful purpose. Tenant shall have the right to use
for its employees and invitees the parking areas located upon the Premises.
Landlord hereby agrees to use commercially reasonable efforts to cause other
tenants of the Project to comply with the terms and provisions of their leases,
but notwithstanding the foregoing, in no event shall Landlord be responsible for
non-compliance by any other tenant or occupant of the Project with, or
Landlord’s failure to enforce, any of the rules or regulations or CC&Rs or any
other terms or provisions of such tenant’s or occupant’s lease, and neither such
noncompliance by any such parties nor Landlord’s failure to enforce the same
shall constitute a default by Landlord under this Lease or entitle Tenant to any
remedies whatsoever against Landlord. Tenant shall promptly comply with the
reasonable requirements of any board of fire insurance underwriters or other
similar body now or hereafter constituted. Tenant shall not do any act which
shall in any way encumber the title of Landlord in and to the Premises, the
Building or the Project.
12. ENVIRONMENTAL MATTERS
     12.1 Hazardous Materials. Tenant shall not cause nor permit, nor allow any
of Tenant’s employees, agents, customers, visitors, invitees, licensees,
contractors, assignees or subtenants (individually, a “Tenant Party” and
collectively, “Tenant’s Parties”) to cause or permit, any Hazardous Materials to
be brought upon, stored, manufactured, generated, blended, handled, recycled,
treated, disposed or used on, under or about the Premises or the Project, except
for routine office and janitorial supplies and fuels and materials to operate
forklifts in usual and customary quantities stored, used and disposed of in
accordance with all applicable Environmental Laws. As used herein, “Hazardous
Materials” means any chemical, substance, material, controlled substance,
object, condition, waste, living organism or combination thereof, whether solid,
semi-solid, liquid or gaseous, which is or may be hazardous to human health or
safety or to the environment due to its radioactivity, ignitability,
corrosivity, reactivity, explosivity, toxicity, carcinogenicity, mutagenicity,
phytotoxicity, infectiousness or other harmful or potentially harmful properties
or effects, including, without limitation, tobacco smoke, petroleum and
petroleum products, asbestos, radon, polychlorinated biphenyls (PCBs),
refrigerants (including those substances defined in the Environmental Protection
Agency’s “Refrigerant Recycling Rule,” as amended from time to time) and all of
those chemicals, substances, materials, controlled substances, objects,
conditions, wastes, living organisms or combinations thereof which are now or
become in the future listed, defined or regulated in any manner by any
Environmental Law based upon, directly or indirectly, such properties or
effects. As used herein, “Environmental Laws” means any and all federal, state
or local environmental, health and/or safety-related laws, regulations,
standards, decisions of courts, ordinances, rules, codes, orders, decrees,
directives, guidelines, permits or permit conditions, currently existing and as
amended, enacted, issued or adopted in the future which are or become applicable
to Tenant, the Premises or the Project. Tenant and Tenant’s Parties shall comply
with all Environmental Laws in connection with Tenant’s occupancy of the
Premises and promptly notify Landlord in writing of the violation of any
Environmental Law or presence of any Hazardous Materials, other than office and
janitorial supplies as permitted above, in, on, under or about the Premises or
the improvements or the soil or groundwater

-12-



--------------------------------------------------------------------------------



 



thereunder. Landlord shall have the right to enter upon and inspect the Premises
and to conduct tests, monitoring and investigations. If such tests indicate the
presence of any environmental condition caused or negligently or willfully
exacerbated by Tenant or any Tenant Party, Tenant shall reimburse Landlord for
the cost of conducting such tests. The phrase “environmental condition” shall
mean any adverse condition relating to any Hazardous Materials or the
environment, including surface water, groundwater, drinking water supply, land,
surface or subsurface strata or the ambient air and includes air, land and water
pollutants, noise, vibration, light and odors. In the event of any such
environmental condition caused by Tenant or negligently or willfully exacerbated
by Tenant or any Tenant Party, Tenant shall promptly take any and all steps
necessary to rectify the same to the satisfaction of the applicable agencies and
Landlord, or shall, at Landlord’s election, reimburse Landlord, upon demand, for
the actual cost to Landlord of performing rectifying work. The reimbursement
shall be paid to Landlord in accordance with the progress of the work, based
upon Landlord’s actual cost thereof and within ten (10) days of receipt of each
periodic invoice from Landlord therefor; and upon completion of such work by
Landlord, Tenant shall pay to Landlord any shortfall promptly after receipt of
Landlord’s bills therefor or Landlord shall promptly refund to Tenant any excess
deposit, as the case may be.
     12.2 Indemnification. Tenant shall indemnify, protect, defend (by counsel
acceptable to Landlord) and hold harmless Landlord and Landlord’s affiliated
entities, and each of their respective members, managers, partners, directors,
officers, employees, shareholders, lenders, agents, contractors, successors and
assigns (individually and collectively, “Indemnitees”) from and against any and
all claims, judgments, causes of action, damages, penalties, fines, taxes,
costs, liabilities, losses and expenses arising at any time during or after the
Term as a result (directly or indirectly) of or in connection with (a) Tenant
and/or any Tenant Party’s breach of this Section 12, or (b) the release of
Hazardous Materials on, under or about the Premises or other property as a
result (directly or indirectly) of Tenant’s and/or any Tenant Party’s
activities, or negligent failure to act, in connection with the Premises. This
indemnity shall include, without limitation, the cost of any required or
necessary repair, cleanup or detoxification, and the preparation and
implementation of any closure, monitoring or other required plans, whether such
action is required or necessary prior to or following the termination of this
Lease. Neither the written consent by Landlord to the presence of Hazardous
Materials on, under or about the Premises, nor the strict compliance by Tenant
with all Environmental Laws, shall excuse Tenant from Tenant’s obligation of
indemnification pursuant hereto. Tenant’s obligations pursuant to the foregoing
indemnity shall survive the expiration or termination of this Lease.
     12.3 Pre-Existing Conditions. Landlord hereby represents to Tenant that, to
its actual knowledge, no environmental condition (as defined in Section 12.1) in
violation of law presently exists as of the Effective Date on, under, or within
the Premises. For purposes of this Lease, current “actual knowledge” shall mean
the actual, present knowledge of Dan Marcus as of the date of this Lease,
without investigation or inquiry of any kind.
13. DAMAGE AND DESTRUCTION
     13.1 Casualty. If the Premises or Building should be damaged or destroyed
by fire or other casualty, Tenant shall give immediate written notice to
Landlord. Within thirty (30) days after receipt from Tenant of such written
notice, Landlord shall notify Tenant whether, in Landlord’s reasonable
determination, the necessary repairs can reasonably be made: (a) within one
hundred eighty (180) days; or (b) in more than one hundred eighty (180) days, in
each case after the date Landlord receives notice of such casualty from Tenant.
          13.1.1. Less Than 180 Days. If the Premises or Building should be
damaged only to such extent that rebuilding or repairs can reasonably be
completed within one hundred eighty (180) days after the date Landlord receives
notice of such casualty from Tenant, this Lease shall not terminate and,
provided that insurance proceeds are available to fully repair the damage,
Landlord shall repair the Premises and the initial Tenant Improvements installed
or constructed in the Premises by Landlord pursuant to the Work Letter, except
that Landlord shall not be required to rebuild, repair or replace Tenant’s
Property which may have been placed in, on or about the Premises by or for the
exclusive benefit of Tenant (other than the initial Tenant Improvements
installed or constructed in the Premises by Landlord pursuant to the Work
Letter). If Tenant is required to vacate all or a portion of the Premises during
Landlord’s repair thereof, the Base Rent payable hereunder shall be abated
proportionately on the basis of the size of the area of the Premises that is
damaged (i.e., the number of square feet of floor area of the Premises that is
damaged compared to the total square footage of the floor area of the Premises)
from the date Tenant vacates all or a portion of the Premises that was damaged
only to the extent rental abatement insurance proceeds are received by Landlord
and only during the period the Premises are unfit for occupancy.

-13-



--------------------------------------------------------------------------------



 



          13.1.2. Greater Than 180 Days. If the Premises or Building should be
so damaged that rebuilding or repairs cannot be completed within one hundred
eighty (180) days after the date Landlord receives notice of such casualty from
Tenant, either Landlord or Tenant may terminate this Lease by giving written
notice within ten (10) days after notice from Landlord specifying such time
period of repair; and this Lease shall terminate and the Rent shall be abated
from the date Tenant vacates the Premises. In the event that neither party
elects to terminate this Lease, Landlord shall promptly commence and diligently
prosecute to completion the repairs to the Building or Premises, provided
insurance proceeds are available to repair the damage (except that Landlord
shall not be required to rebuild, repair or replace Tenant’s Property which may
have been placed in, on or about the Premises by or for the benefit of Tenant
other than the initial Tenant Improvements installed or constructed in the
Premises by Landlord pursuant to the Work Letter). If Tenant is required to
vacate all or a portion of the Premises during Landlord’s repair thereof, the
Base Rent payable hereunder shall be abated proportionately on the basis of the
size of the area of the Premises that is damaged (i.e., the number of square
feet of floor area of the Premises that is damaged compared to the total square
footage of the floor area of the Premises), from the date Tenant vacates all or
a portion of the Premises that was damaged only to the extent rental abatement
insurance proceeds are received by Landlord and only during the period that the
Premises are unfit for occupancy.
          13.1.3. Casualty During the Last Year of the Lease Term.
Notwithstanding any other provisions hereof, if the Premises or the Building
shall be damaged within the last year of the Lease Term, and if the cost to
repair or reconstruct the portion of the Building or the Premises which was
damaged or destroyed shall exceed $10,000, then, irrespective of the time
necessary to complete such repair or reconstruction, Landlord and Tenant shall
each have the right, in its sole discretion, to terminate the Lease effective
upon the occurrence of such damage, in which event the Rent shall be abated from
the date Tenant vacates the Premises. The foregoing right shall be in addition
to any other right and option of Landlord and Tenant under this Section 13.
     13.2 Tenant’s Fault. If the Premises or any portion of the Premises is
damaged resulting from the negligence or breach of this Lease by Tenant or any
of Tenant’s Parties, Rent shall not be reduced during the repair of such damage
except to the extent such lost Rent payments are covered by or required to be
covered by the insurance required to be maintained by Landlord pursuant to this
Lease and Tenant shall be liable to Landlord for the cost of the repair caused
thereby to the extent such cost is not covered by insurance proceeds received by
Landlord.
     13.3 Uninsured Casualty. Tenant shall be responsible for and shall pay to
Landlord Tenant’s Share of any deductible or retention amount payable under the
property insurance for the Premises. In the event that the Premises or any
portion of the Premises is damaged to the extent Tenant is unable to use the
Premises and such damage is not covered by insurance proceeds received by
Landlord (or which would have been received by Landlord had Landlord maintained
the insurance required by this Lease to be maintained by Landlord) or in the
event that the holder of any indebtedness secured by the Premises requires that
the insurance proceeds be applied to such indebtedness, then Landlord shall have
the right at Landlord’s option either (i) to repair such damage as soon as
reasonably possible at Landlord’s expense, or (ii) to give written notice to
Tenant within thirty (30) days after the date of the occurrence of such damage
of Landlord’s intention to terminate this Lease as of the date of the occurrence
of such damage. In the event Landlord elects to terminate this Lease, Tenant
shall have the right within ten (10) days after receipt of such notice to give
written notice to Landlord of Tenant’s commitment to pay the cost of repair of
such damage, in which event this Lease shall continue in full force and effect,
and Landlord shall make such repairs as soon as reasonably possible subject to
the following conditions: Tenant shall deposit with Landlord Landlord’s
estimated cost of such repairs not later than ten (10) days prior to Landlord’s
commencement of the repair work. If the cost of such repairs exceeds the amount
deposited, Tenant shall reimburse Landlord for such excess cost within fifteen
(15) days after receipt of an invoice from Landlord. Any amount deposited by
Tenant in excess of the cost of such repairs shall be refunded within thirty
(30) days of Landlord’s final payment to Landlord’s contractor. If Tenant does
not give such notice within the ten (10) day period, or fails to make such
deposit as required, this Lease shall terminate automatically as of the date of
the occurrence of the damage.
     13.4 Waiver. With respect to any damage or destruction which Landlord is
obligated to repair or may elect to repair, Tenant waives all rights to
terminate this Lease pursuant to rights otherwise presently or hereafter
accorded by law.

-14-



--------------------------------------------------------------------------------



 



14. EMINENT DOMAIN
     14.1 Total Condemnation. If all of the Premises is condemned by eminent
domain, inversely condemned or sold under threat of condemnation for any public
or quasi-public use or purpose (“Condemned”), this Lease shall terminate as of
the earlier of the date the condemning authority takes title to or possession of
the Premises, and Rent shall be adjusted to the date of termination.
     14.2 Partial Condemnation. If any portion of the Premises or the Building
is Condemned and Landlord and Tenant determine in their reasonable discretion
that such partial condemnation materially impairs Tenant’s ability to use the
Premises for Tenant’s business as reasonably determined by Landlord and Tenant,
Tenant and Landlord shall each have the option of terminating this Lease as of
the earlier of the date title vests in the condemning authority or as of the
date an order of immediate possession is issued and Rent shall be adjusted to
the date of termination. If Landlord and Tenant determine that such partial
condemnation does not materially impair Tenant’s ability to use the Premises for
the business of Tenant, Landlord shall promptly restore the Premises to the
extent of any condemnation proceeds recovered by Landlord, excluding the portion
thereof lost in such condemnation, and this Lease shall continue in full force
and effect except that after the date of such title vesting or order of
immediate possession Rent shall be adjusted as reasonably determined by
Landlord.
     14.3 Award. If the Premises are wholly or partially Condemned, Landlord
shall be entitled to the entire award paid for such condemnation, and Tenant
waives any claim to any part of the award from Landlord or the condemning
authority; provided, however, Tenant shall have the right to recover from the
condemning authority such compensation as may be separately awarded to Tenant in
connection with costs in removing Tenant’s merchandise, furniture, fixtures,
leasehold improvements and equipment to a new location, loss of business and the
taking of Tenant’s personal property provided that such award to Tenant does not
reduce the amount of the award payable to Landlord. No condemnation of any kind
shall be construed to constitute an actual or constructive eviction of Tenant or
a breach of any express or implied covenant of quiet enjoyment.
     14.4 Temporary Condemnation. In the event of a temporary condemnation not
extending beyond the Term, this Lease shall remain in effect, Tenant shall
continue to pay Rent and Tenant shall receive any award made for such
condemnation except damages to any of Landlord’s property. If a temporary
condemnation is for a period which extends beyond the Term, this Lease shall
terminate as of the date of initial occupancy by the condemning authority and
any such award shall be distributed in accordance with the preceding section. If
a temporary condemnation remains in effect at the expiration or earlier
termination of this Lease, Tenant shall pay Landlord the reasonable cost of
performing any obligations required of Tenant with respect to the surrender of
the Premises.
15. DEFAULT
     15.1 Events of Defaults. The occurrence of any of the following events
shall, at Landlord’s option, constitute an “Event of Default”:
          15.1.1. Vacation or abandonment of the Premises for a period of sixty
(60) consecutive days and failure to secure the Premises;
          15.1.2. Failure to pay Rent on the date when due and the failure
continuing for a period of seven (7) days after such payment is due and notice
of such default is given to Tenant, provided such notice shall be in lieu of any
notice required by O.R.S. Section 105.120 or any other Applicable Laws;
          15.1.3. Failure to perform Tenant’s covenants and obligations
hereunder (except default in the payment of Rent) where such failure continues
for a period of thirty (30) days after written notice from Landlord; provided,
however, if the nature of the default is such that more than thirty (30) days
are reasonably required for its cure, Tenant shall not be deemed to be in
default if Tenant commences the cure within such thirty (30) day period and
diligently and continuously prosecutes such cure to completion;
          15.1.4. The making of a general assignment by Tenant for the benefit
of creditors; the filing of a voluntary petition by Tenant or the filing of an
involuntary petition by any of Tenant’s creditors seeking the

-15-



--------------------------------------------------------------------------------



 



rehabilitation, liquidation or reorganization of Tenant under any law relating
to bankruptcy, insolvency or other relief of debtors and, in the case of an
involuntary action, the failure to remove or discharge the same within sixty
(60) days of such filing; the appointment of a receiver or other custodian to
take possession of substantially all of Tenant’s assets or this leasehold;
Tenant’s insolvency or inability to pay Tenant’s debts or failure generally to
pay Tenant’s debts when due; any court entering a decree or order directing the
winding up or liquidation of Tenant or of substantially all of Tenant’s assets;
Tenant taking any action toward the dissolution or winding up of Tenant’s
affairs; the cessation or suspension of Tenant’s use of the Premises; or the
attachment, execution or other judicial seizure of substantially all of Tenant’s
assets or this leasehold; or
          15.1.5. The making of any material misrepresentation or omission by
Tenant or any successor in interest of Tenant in any materials delivered by or
on behalf of Tenant to Landlord or Landlord’s lender pursuant to this Lease.
     15.2 Remedies
          15.2.1. Termination. In the event of the occurrence of any Event of
Default, Landlord shall have the right to give a written termination notice to
Tenant (which notice may be the notice given under Section 15.1 above, if
applicable, and which notice shall be in lieu of any notice required by O.R.S.
Section 105.120 or any other Oregon law and, on the date specified in such
notice, this Lease shall terminate unless on or before such date all arrears of
Rent and all other sums payable by Tenant under this Lease and all costs and
expenses incurred by or on behalf of Landlord hereunder shall have been paid by
Tenant and all other Events of Default at the time existing shall have been
fully remedied to the satisfaction of Landlord.
               15.2.1.1 Repossession. Following termination, without prejudice
to other remedies Landlord may have, Landlord may (i) peaceably re-enter the
Premises upon voluntary surrender by Tenant or remove Tenant therefrom and any
other persons occupying the Premises, using such legal proceedings as may be
available; (ii) repossess the Premises or relet the Premises or any part thereof
for such term (which may be for a term extending beyond the Term), at such
rental and upon such other terms and conditions as Landlord in Landlord’s sole
discretion shall determine, with the right to make reasonable alterations and
repairs to the Premises; and (iii) remove all personal property therefrom.
               15.2.1.2 Unpaid Rent. Landlord shall have all the rights and
remedies of a landlord provided by Applicable Law, including the right to
recover from Tenant but subject to Landlord’s duty to mitigate damages if
required by Applicable Laws: (a) the worth, at the time of award, of the unpaid
Rent that had been earned at the time of termination, (b) the worth, at the time
of award, of the amount by which the unpaid Rent that would have been earned
after the date of termination until the time of award exceeds the amount of loss
of rent that Tenant proves could have been reasonably avoided, (c) the worth, at
the time of award, of the amount by which the unpaid Rent for the balance of the
Term after the time of award exceeds the amount of the loss of rent that Tenant
proves could have been reasonably avoided, and (d) any other amount, and court
costs, necessary to compensate Landlord for all detriment proximately caused by
Tenant’s default. The phrase “worth, at the time of award,” as used in (a) and
(b) above, shall be computed at the Applicable Interest Rate, and as used in
(c) above, shall be computed by discounting such amount at the discount rate of
the Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%).
          15.2.2. Continuation. Even though an Event of Default may have
occurred, this Lease shall continue in effect for so long as Landlord does not
terminate Tenant’s right to possession; and Landlord may enforce all of
Landlord’s rights and remedies under this Lease allowed by law (“lessor” may
continue the Lease in effect after “lessee’s” breach and abandonment and recover
Rent as it becomes due, if “lessee” has the right to sublet or assign, subject
only to reasonable limitations) to recover Rent as it becomes due. Landlord,
without terminating this Lease, may, during the period Tenant is in default,
enter the Premises and relet the same, or any portion thereof, to third parties
for Tenant’s account and Tenant shall be liable to Landlord for all reasonable
costs Landlord incurs in reletting the Premises, including, without limitation,
brokers’ commissions, expenses of remodeling the Premises and like costs.
Reletting may be for a period shorter or longer than the remaining Term. Tenant
shall continue to pay the Rent on the date the same is due. No act by Landlord
hereunder, including acts of maintenance, preservation or efforts to lease the
Premises or the appointment of a receiver upon application of Landlord to
protect Landlord’s interest under this Lease, shall terminate this Lease unless
Landlord notifies Tenant that Landlord elects to terminate

-16-



--------------------------------------------------------------------------------



 



this Lease. In the event that Landlord elects to relet the Premises, the rent
that Landlord receives from reletting shall be applied to the payment of, first,
any indebtedness from Tenant to Landlord other than Base Rent and Tenant’s Share
of Operating Expenses and Real Property Taxes; second, all costs, including
maintenance, incurred by Landlord in reletting; and, third, Base Rent and
Tenant’s Share of Operating Expenses and Real Property Taxes under this Lease.
After deducting the payments referred to above, any sum remaining from the
rental Landlord receives from reletting shall be held by Landlord and applied in
payment of future Rent as Rent becomes due under this Lease. In no event, and
notwithstanding anything in Section 16 to the contrary, shall Tenant be entitled
to any excess rent received by Landlord. If, on the date Rent is due under this
Lease, the rent received from the reletting is less than the Rent due on that
date, Tenant shall pay to Landlord, in addition to the remaining Rent due, all
costs, including maintenance, which Landlord incurred in reletting the Premises
that remain after applying the rent received from reletting as provided
hereinabove. So long as this Lease is not terminated, Landlord shall have the
right to remedy any default of Tenant, to maintain or improve the Premises, to
cause a receiver to be appointed to administer the Premises and new or existing
subleases and to add to the Rent payable hereunder all of Landlord’s reasonable
costs in so doing, with interest at the Applicable Interest Rate from the date
of such expenditure. Landlord shall have no duty to relet the Premises so long
as it has other unleased space available in the Project.
     15.3 Cumulative. Each right and remedy of Landlord provided for herein or
now or hereafter existing at law, in equity, by statute or otherwise shall be
cumulative and shall not preclude Landlord from exercising any other rights or
remedies provided for in this Lease or now or hereafter existing at law or in
equity, by statute or otherwise. No payment by Tenant of a lesser amount than
the Rent nor any endorsement on any check or letter accompanying any check or
payment as Rent shall be deemed an accord and satisfaction of full payment of
Rent; and Landlord may accept such payment without prejudice to Landlord’s right
to recover the balance of such Rent or to pursue other remedies.
16. ASSIGNMENT AND SUBLETTING. Tenant shall not assign, sublet or otherwise
transfer, whether voluntarily or involuntarily or by operation of law, the
Premises or any part thereof without Landlord’s prior written approval, which
shall not be unreasonably withheld; provided, however, Tenant agrees it shall be
reasonable for Landlord to disapprove of a requested assignment, if the proposed
assignee does not have a tangible net worth (as determined in accordance with
generally accepted accounting principles consistently applied) equal to or
greater than that of Tenant as of the date of the Lease as shown in the
financial information provided to Landlord. The merger of Tenant with any other
entity or the transfer of any controlling or managing ownership or beneficial
interest in Tenant, or the assignment of a substantial portion of the assets of
Tenant, whether or not located at the Premises, shall constitute an assignment
hereunder. If Tenant desires to assign this Lease or sublet any or all of the
Premises, Tenant shall give Landlord written notice thereof with copies of all
related documents and agreements associated with the assignment or sublease,
including without limitation, the financial statements of any proposed assignee,
twenty (20) days prior to the anticipated effective date of the assignment or
sublease. Tenant shall pay Landlord’s reasonable attorneys’ fees incurred in the
review of such documentation plus an administrative fee of Five Hundred Dollars
($500.00) for each proposed transfer. Landlord shall have a period of fifteen
(15) days following receipt of such notice and all related documents and
agreements to notify Tenant in writing of Landlord’s approval or disapproval of
the proposed assignment or sublease. If Landlord fails to notify Tenant in
writing of such election, Landlord shall be deemed to have disapproved such
assignment or subletting. This Lease may not be assigned by operation of law.
Any purported assignment or subletting contrary to the provisions hereof shall
be void and shall constitute an Event of Default hereunder. Except in the case
of an assignment or sublease to an Affiliate, if Tenant receives rent or other
consideration for any such transfer in excess of the Rent, or in case of the
sublease of a portion of the Premises, in excess of such Rent that is fairly
allocable to such portion, after appropriate adjustments to assure that all
other payments required hereunder are appropriately taken into account, Tenant
shall pay Landlord fifty percent (50%) of the difference between each such
payment of rent or other consideration and the Rent required hereunder. Landlord
may, without waiving any rights or remedies, collect rent from the assignee,
subtenant or occupant and apply the net amount collected to the Rent herein
reserved and apportion any excess rent so collected in accordance with the terms
of the preceding sentence. Such acceptance of Rent shall in no event be deemed
to imply that Landlord is approving a subtenant or assignee which Landlord has
not approved in writing pursuant to the requirements of this Section 16.
Notwithstanding any assignment or subleasing of the Premises, Tenant shall
continue to be liable as a principal and not as a guarantor or surety to the
same extent as though no assignment or subletting had been made. Landlord may
consent to subsequent assignments or subletting of this Lease or amendments or
modifications to the Lease by assignees of Tenant without notifying Tenant or
any successor of Tenant and without obtaining their consent. No permitted
transfer shall be effective until there has been delivered to

-17-



--------------------------------------------------------------------------------



 



Landlord a counterpart of the transfer instrument in which the transferee agrees
to be and remain jointly and severally liable with Tenant for the payment of
Rent pertaining to the Premises and for the performance of all the terms and
provisions of this Lease relating thereto arising on or after the date of the
transfer. Notwithstanding the provisions set forth above requiring Landlord’s
consent to any assignment or subletting, Tenant may assign this Lease or sublet
the Premises or any portion thereof, without Landlord’s consent, to any
partnership, corporation, limited liability company or other entity which
controls, is controlled by, or is under common control with Tenant (control
being defined for such purposes as the power to direct the management of the
relevant entity), or to any partnership, corporation or other entity resulting
from a merger or consolidation with Tenant or to any person or entity which
acquires at least a majority of all the assets of Tenant as a going concern
(collectively, an “Affiliate”); provided, that (i) Landlord receives twenty
(20) days prior written notice of such assignment or subletting together with
reasonable financial information concerning the creditworthiness of the
Affiliate, (ii) the Affiliate assumes (in the event of an assignment) in writing
all of Tenant’s obligations under this Lease, (iii) Landlord receives a fully
executed copy of such assignment or sublease agreement between Tenant and the
Affiliate, and (iv) the original Tenant hereunder, i.e., LaCrosse Footwear,
Inc., remains liable for all of Tenant’s obligations under this Lease. In no
event shall the transfer or sale of public stock sold on an exchange regulated
by the SEC in any Affiliate constitute a transfer under this Lease. Landlord may
assign its interest in the Lease in its sole discretion without Tenant’s
consent.
17. ESTOPPEL, ATTORNMENT AND SUBORDINATION
     17.1 Estoppel. Within ten (10) days after written request by Landlord,
Tenant shall deliver an estoppel certificate duly executed (and acknowledged if
required by any lender), in the form attached hereto as Exhibit H, or in such
other form as may be acceptable to the lender, which form may include some or
all of the provisions contained in Exhibit H, to any proposed mortgagee,
purchaser or Landlord. Tenant’s failure to deliver said statement in such time
period shall be an Event of Default hereunder and shall be conclusive upon
Tenant that (a) this Lease is in full force and effect, without modification
except as may be represented by Landlord; (b) there are no uncured defaults in
Landlord’s performance and Tenant has no right of offset, counterclaim or
deduction against Rent hereunder; and (c) no more than one month’s Base Rent has
been paid in advance. If any financier should require that this Lease be amended
(other than in the description of the Premises, the Term, the Permitted Use, the
Rent or as will substantially, materially or adversely affect the rights of
Tenant), Landlord shall give written notice thereof to Tenant, which notice
shall be accompanied by a Lease supplement embodying such amendments. Tenant
shall, within ten (10) days after the receipt of Landlord’s notice, execute and
deliver to Landlord the tendered Lease supplement. If Tenant fails to deliver to
Landlord the tendered Lease supplement within ten (10) days after receipt of
Landlord’s notice, Tenant shall be deemed to have given Landlord a power of
attorney to execute such supplement on behalf of Tenant.
     17.2 Subordination. This Lease shall be subject and subordinate to all
ground leases, master leases and the lien of all mortgages and deeds of trust
which now or hereafter affect the Premises or the Project or Landlord’s interest
therein, and all amendments thereto, provided that Tenant receives an executed
Subordination, Nondisturbance and Attornment Agreement in the form attached
hereto as Exhibit I (or such other form as may be commercially reasonable, which
form may include some or all of the provisions contained in Exhibit I, so long
as such form includes a non-disturbance agreement in favor of Tenant) or as
otherwise may be required by the applicable lender, ground lessee and/or master
lessor (so long as such documentation includes a non-disturbance agreement in
favor of Tenant) (a “SNDA”). If requested, Tenant shall execute and deliver to
Landlord within ten (10) days after Landlord’s request whatever documentation
that may reasonably be required to further effect the provisions of this
paragraph including a SNDA, or as otherwise may be required by the applicable
lender, ground lessee and/or master lessor (so long as such documentation
includes a SNDA).
     17.3 Attornment. Tenant hereby agrees that Tenant will recognize as its
landlord under this Lease and shall attorn to any person succeeding to the
interest of Landlord in respect of the land and the buildings governed by this
Lease upon any foreclosure of any mortgage upon such land or buildings or upon
the execution of any deed in lieu of foreclosure in respect to such deed of
trust. If requested, Tenant shall execute and deliver an instrument or
instruments confirming its attornment as provided for herein; provided, however,
that no such beneficiary or successor- in-interest shall be bound by any payment
of Base Rent for more than one (1) month in advance, or any amendment or
modification of this Lease made without the express written consent of such
beneficiary where such consent is required under applicable loan documents.

-18-



--------------------------------------------------------------------------------



 



18. INTENTIONALLY OMITTED.
19. MISCELLANEOUS
     19.1 General
          19.1.1. Entire Agreement. This Lease sets forth all the agreements
between Landlord and Tenant concerning the Premises; and there are no agreements
either oral or written other than as set forth herein.
          19.1.2. Time of Essence. Time is of the essence of this Lease.
          19.1.3. Attorneys’ Fees. In any action or proceeding which either
party brings against the other to enforce its rights hereunder, the
nonprevailing party shall pay all costs incurred by the prevailing party,
including reasonable attorneys’ fees, which amounts shall be a part of the
judgment in said action or proceeding.
          19.1.4. Severability. If any provision of this Lease or the
application of any such provision shall be held by a court of competent
jurisdiction to be invalid, void or unenforceable to any extent, the remaining
provisions of this Lease and the application thereof shall remain in full force
and effect and shall not be affected, impaired or invalidated.
          19.1.5. Law. This Lease shall be construed and enforced in accordance
with the laws of the State of Oregon. No conflicts of law rules of any state or
country (including, without limitation, Oregon conflicts of law rules) shall be
applied to result in the application of any substantive or procedural laws of
any state or country other than Oregon. All controversies, claims, actions or
causes of action arising between the parties hereto and/or their respective
successors and assigns (including any Affiliates thereof), shall be brought,
heard and adjudicated by the courts of the State of Oregon, with venue in the
County of Multnomah. Each of the parties hereto and their respective successors
and assigns (including any Affiliates thereof) hereby consents to personal
jurisdiction by the courts of the State of Oregon in connection with any such
controversy, claim, action or cause of action, and each of the parties hereto
and their respective successors and assigns (including any Affiliates thereof)
consents to service of process by any means authorized by Oregon law and consent
to the enforcement of any judgment so obtained in the courts of the State of
Oregon on the same terms and conditions as if such controversy, claim, action or
cause of action had been originally heard and adjudicated to a final judgment in
such courts. Each of the parties hereto and their respective successors and
assigns (including any Affiliates thereof) further acknowledges that the laws
and courts of Oregon were freely and voluntarily chosen to govern this Lease and
to adjudicate any claims or disputes hereunder.
          19.1.6. No Option. Submission of this Lease to Tenant for examination
or negotiation does not constitute an option to lease, offer to lease or a
reservation of, or option for, the Premises; and this document shall become
effective and binding only upon the execution and delivery hereof by Landlord
and Tenant.
          19.1.7. Successors and Assigns. This Lease shall be binding upon and
inure to the benefit of the successors and assigns of Landlord and, subject to
compliance with the terms of Section 16, Tenant.
          19.1.8. Third Party Beneficiaries. Nothing herein is intended to
create any third party benefit.
          19.1.9. Memorandum of Lease. Tenant shall not record this Lease or a
short form memorandum hereof without Landlord’s prior written consent which
Landlord may withhold in its sole discretion.
          19.1.10. Agency, Partnership or Joint Venture. Nothing contained
herein nor any acts of the parties hereto shall be deemed or construed by the
parties hereto, nor by any third party, as creating the relationship of
principal and agent or of partnership or of joint venture by the parties hereto
or any relationship other than the relationship of landlord and tenant.
          19.1.11. Merger. The voluntary or other surrender of this Lease by
Tenant or a mutual cancellation thereof or a termination by Landlord shall not
work a merger and shall, at the option of Landlord,

-19-



--------------------------------------------------------------------------------



 



terminate all or any existing subtenancies or may, at the option of Landlord,
operate as an assignment to Landlord of any or all of such subtenancies.
          19.1.12. Headings. Section headings have been inserted solely as a
matter of convenience and are not intended to define or limit the scope of any
of the provisions contained therein.
          19.1.13. Security Measures. Tenant hereby acknowledges that Landlord
shall have no obligation to provide a guard service or other security measures
whatsoever. Tenant assumes all responsibility for the protection of the
Premises, Tenant, its agents and invitees and their property from the acts of
third parties.
     19.2 Signs. All signs and graphics of every kind visible in or from public
view or corridors or the exterior of the Premises (whether located inside or
outside of the Premises) shall be subject to Landlord’s prior written approval
and shall be subject to any applicable governmental laws, ordinances, and
regulations and in compliance with Landlord’s signage program. Tenant shall
remove all such signs and graphics prior to the termination of this Lease. Such
installations and removals shall be made in such manner as to avoid injury or
defacement of the Premises; and Tenant shall repair any injury or defacement,
including without limitation, discoloration caused by such installation or
removal.
     19.3 Waiver. No waiver of any default or breach hereunder shall be implied
from any omission to take action on account thereof, notwithstanding any custom
and practice or course of dealing. No waiver by either party of any provision
under this Lease shall be effective unless in writing and signed by such party.
No waiver shall affect any default other than the default specified in the
waiver and then such waiver shall be operative only for the time and to the
extent therein stated. Waivers of any covenant shall not be construed as a
waiver of any subsequent breach of the same.
     19.4 Financial Statements. Tenant shall provide to any lender, purchaser or
Landlord, within ten (10) days after request (provided such request may not be
made more often than once in any consecutive twelve (12) month period unless an
uncured Event of Default exists or except in connection with any financing or
sale of all or any portion of the Project), a current, accurate financial
statement for Tenant and Tenant’s business and financial statements for Tenant
and Tenant’s business for each of the three (3) years prior to the current
financial statement year prepared under generally accepted accounting principles
consistently applied and certified as true and correct by an appropriate officer
of Tenant. Tenant shall also provide within said 10-day period such other
financial information or tax returns as may be reasonably required by Landlord,
purchaser or any lender of either.
     19.5 Limitation of Liability. The obligations of Landlord under this Lease
are not personal obligations of the individual partners, members, managers,
directors, officers, shareholders, agents or employees of Landlord; and Tenant
shall look solely to the Building for satisfaction of any liability of Landlord
and shall not look to other assets of Landlord nor seek recourse against the
assets of the individual partners, directors, officers, shareholders, agents or
employees of Landlord. Whenever Landlord transfers its interest, Landlord shall
be automatically released from further performance under this Lease and from all
further liabilities and expenses hereunder and the transferee of Landlord’s
interest shall assume all liabilities and obligations of Landlord hereunder
after the date of such transfer.
     19.6 Notices. All notices to be given hereunder shall be in writing and
mailed postage prepaid by certified or registered mail, return receipt
requested, or delivered by personal or courier delivery or recognized overnight
delivery service, or sent by facsimile, electronically confirmed, (immediately
followed by one of the preceding methods), to Landlord’s Address and Tenant’s
Address, or to such other place as Landlord or Tenant may designate in a written
notice given to the other party. Notices shall be deemed served upon the first
attempted delivery by the U.S. Postal Service, the courier or a recognized
overnight delivery service, or upon receipt of the facsimile prior to 5 p.m. on
any business day, or, if after 5 p.m., on the next business day.
     19.7 Brokerage Commission. Landlord shall pay a brokerage commission to
Landlord’s Broker specified in the Basic Lease Information in accordance with a
separate agreement between Landlord and Landlord’s Broker and Tenant’s Broker.
Landlord shall have no further or separate obligation for payment of any
commissions or fees to any other broker or finder. Tenant warrants to Landlord
that Tenant’s sole contact with Landlord or with the Premises in connection with
this transaction has been directly with Landlord, Landlord’s Broker and Tenant’s

-20-



--------------------------------------------------------------------------------



 



Broker specified in the Basic Lease Information, and that no other broker or
finder can properly claim a right to a commission or a finder’s fee based upon
contacts between the claimant and Tenant. Any commissions or fees payable to
Tenant’s Broker with respect to this Transaction shall be paid by Landlord’s
Broker or Landlord. Subject to the foregoing, Tenant agrees to indemnify and
hold Landlord harmless from any claims or liability, including reasonable
attorneys’ fees, in connection with a claim by any person for a real estate
broker’s commission, finder’s fee or other compensation based upon any
statement, representation or agreement of Tenant, and Landlord agrees to
indemnify and hold Tenant harmless from any such claims or liability, including
reasonable attorneys’ fees, based upon any statement, representation or
agreement of Landlord.
     19.8 Authorization. Each individual executing this Lease on behalf of
Tenant represents and warrants that he or she is duly authorized to execute and
deliver this Lease on behalf of Tenant and that such execution is binding upon
Tenant.
     19.9 Holding Over; Surrender
          19.9.1. Holding Over. If Tenant holds over the Premises or any part
thereof after expiration of the Term, such holding over shall, at Landlord’s
option, constitute a month-to-month tenancy, at a rent equal to one hundred
fifty percent (150%) of the Base Rent in effect immediately prior to such
holding over and shall otherwise be on all the other terms and conditions of
this Lease. This paragraph shall not be construed as Landlord’s permission for
Tenant to hold over. Acceptance of Rent by Landlord following expiration or
termination shall not constitute a renewal of this Lease or extension of the
Term except as specifically set forth above. If Tenant fails to surrender the
Premises upon expiration or earlier termination of this Lease, Tenant shall
indemnify and hold Landlord harmless from and against all loss or liability
resulting from or arising out of Tenant’s failure to surrender the Premises,
including, but not limited to, any amounts required to be paid to any tenant or
prospective tenant who was to have occupied the Premises after the expiration or
earlier termination of this Lease and any related attorneys’ fees and brokerage
commissions.
          19.9.2. Surrender. Upon the termination of this Lease or Tenant’s
right to possession of the Premises, Tenant will surrender the Premises in a
condition with the Tenant Improvements (as defined in the Work Letter) intact,
broom clean, together with all keys, in good condition and repair, reasonable
wear and tear excepted. Tenant shall patch and fill all holes within the
Premises and all penetrations of the roof shall be resealed to a watertight
condition. In no event may Tenant remove from the Premises any mechanical or
electrical systems or any wiring or any other aspect of any systems within the
Premises. Conditions existing because of Tenant’s failure to perform
maintenance, repairs or replacements shall not be deemed “reasonable wear and
tear.”
     19.10 Joint and Several. If Tenant consists of more than one person, the
obligation of all such persons shall be joint and several.
     19.11 Covenants and Conditions. Each provision to be performed by Tenant
hereunder shall be deemed to be both a covenant and a condition.
     19.12 Auctions. Tenant shall not conduct, nor permit to be conducted, any
auction upon the Premises without Landlord’s prior written consent. Landlord
shall not be obligated to exercise any standard of reasonableness in determining
whether to permit an auction.
     19.13 Consents. Except as otherwise provided elsewhere in this Lease,
Landlord’s actual reasonable costs and expenses (including, but not limited to,
architects’, attorneys’, engineers’ and other consultants’ fees) incurred in the
consideration of, or response to, a request by Tenant for any Landlord consent,
including but not limited to, consents to an assignment, a subletting or the
presence or use of a Hazardous Material, shall be paid by Tenant upon receipt of
an invoice and supporting documentation therefor. Except as otherwise expressly
provided in this Lease, whenever Landlord’s consent to or approval of any matter
is required hereunder, such approval or consent shall not be unreasonably
withheld. Landlord’s consent to any act, assignment or subletting shall not
constitute an acknowledgment that no Event of Default or breach by Tenant of
this Lease exists, nor shall such consent be deemed a waiver of any then
existing Event of Default or breach, except as may be otherwise specifically
stated in writing by Landlord at the time of such consent. Except as otherwise
set forth herein, the failure to specify herein any particular condition to
Landlord’s consent shall not preclude the imposition by Landlord at the time of

-21-



--------------------------------------------------------------------------------



 



consent of such further or other conditions as are then reasonable with
reference to the particular matter for which consent is being given.
     19.14 Force Majeure. “Force Majeure” as used herein means delays resulting
from causes beyond the reasonable control of the other party, including, without
limitation, any delay caused by any action, inaction, order, ruling, moratorium,
regulation, statute, condition or other decision of any private party or
governmental agency having jurisdiction over any portion of the Project, over
the construction anticipated to occur thereon or over any uses thereof, or by
delays in inspections or in issuing approvals by private parties or permits by
governmental agencies, or by fire, flood, inclement weather, strikes, lockouts
or other labor or industrial disturbance (whether or not on the part of agents
or employees of either party hereto engaged in the construction of the
Premises), civil disturbance, order of any government, court or regulatory body
claiming jurisdiction or otherwise, act of public enemy, war, riot, sabotage,
blockage, embargo, failure or inability to secure materials, supplies or labor
through ordinary sources by reason of shortages or priority, discovery of
hazardous or toxic materials, earthquake, or other natural disaster, delays
caused by any dispute resolution process, or any cause whatsoever beyond the
reasonable control (excluding financial inability) of the party whose
performance is required, or any of its contractors or other representatives,
whether or not similar to any of the causes hereinabove stated. In no event
shall an event of Force Majeure delay payment of Rent hereunder
     19.15 Mortgagee Protection. Tenant agrees to give any holder of any
mortgage or deed of trust secured by the Real Property, by registered or
certified mail or nationally recognized overnight delivery service, a copy of
any notice of default served upon the Landlord by Tenant, provided that, prior
to such notice, Tenant has been notified in writing (by way of service on Tenant
of a copy of assignment of rents and leases or otherwise) of the address of such
holder of a mortgage or deed of trust. Tenant further agrees that if Landlord
shall have failed to cure such default within thirty (30) days after such notice
to Landlord (or if such default cannot be cured or corrected within that time,
then such additional time as may be necessary if Landlord has commenced within
such thirty (30) day period and is diligently pursuing the remedies or steps
necessary to cure or correct such default), then the holder of any mortgage or
deed of trust shall have an additional forty-five (45) days within which to cure
or correct such default (or if such default cannot be cured or corrected within
that time, then such additional time as may be necessary if such holder of any
mortgage or deed of trust has commenced within such forty-five (45) day period
and is diligently pursuing the remedies or steps necessary to cure or correct
such default). Notwithstanding the foregoing, in no event shall any holder of
any mortgage or deed of trust have any obligation to cure any default of the
Landlord.
     19.16 Intentionally Omitted.
     19.17 Hazardous Substance Disclosure. Gasoline and other automotive fluids,
asbestos containing materials, maintenance fluids, copying fluids and other
office supplies and equipment, certain construction and finish materials,
tobacco smoke, cosmetics and other personal items may be present on the Project.
Gasoline and other automotive fluids are found in the garage and parking areas
of the Project. Cleaning, lubricating and hydraulic fluids used in the operation
and maintenance of the Building are found in the utility areas of the Building
not generally accessible to Building occupants or the public. Many Building
occupants use copy machines and printers with associated fluids and toners, and
pens, markers, inks, and office equipment that may contain Hazardous Materials.
Certain adhesives, paints and other construction materials and finishes used in
portions of the Building may contain Hazardous Materials. The Building may from
time to time be exposed to tobacco smoke. Building occupants and other persons
entering the Building from time to time may use or carry prescription and
non-prescription drugs, perfumes, cosmetics and other toiletries, and foods and
beverages, some of which may contain Hazardous Materials. By its execution of
this Lease, Tenant acknowledges the notice set forth hereinabove.
     19.18 Addenda. The Addenda attached hereto, if any, and identified with
this Lease are incorporated herein by this reference as if fully set forth
herein.
[No Further Text On This Page]

-22-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Lease as of the date set
forth above.

                  “Landlord”       “Tenant”
 
                PROLOGIS,       LACROSSE FOOTWEAR, INC., a Maryland Real Estate
Investment Trust     a Wisconsin corporation
 
               
By:
          By:    
 
                  Name:       Name: Joseph P. Schneider     Title:       Title:
President and Chief Executive Officer

-23-



--------------------------------------------------------------------------------



 



ADDENDUM TO LEASE
     THIS ADDENDUM TO LEASE (“Addendum”) is attached to and constitutes an
integral part of the Lease between PROLOGIS, a Maryland Real Estate Investment
Trust, as Landlord, and LACROSSE FOOTWEAR, INC., as Tenant. The terms of this
Addendum shall be incorporated in the Lease for all purposes. All words and
phrases not specifically defined in this Addendum are as defined in the Lease.
In the event of a conflict between the provisions of the Lease and the
provisions of this Addendum, this Addendum shall control.
     The following new Sections are hereby added to the Lease which state in
their entirety as follows:
     20. Option to Extend
     Provided (i) Tenant is not in default under the terms of this Lease past
any applicable grace period at the time this renewal option is exercised or at
the commencement of the Extension Term (as hereinafter defined), (ii) Tenant is
in possession of at least eighty percent (80%) of the Premises (i.e., Tenant has
not subleased or assigned twenty percent (20%) or more of the Premises at such
time), including any expansion space, and (iii) Landlord has not given more than
two (2) notices of default in any twelve (12) month period for nonpayment of
monetary obligations during the prior two (2) Lease Years, Tenant shall have the
option to renew this Lease for an additional period of sixty (60) months
(“Extension Term”). The Extension Term shall be on all the terms and conditions
of this Lease, except that Landlord shall have no additional obligation for free
rent, leasehold improvements or for any other tenant inducements for the
Extension Term. Base Rent shall be increased as follows:

          Extension   Base Rent during        Term   Extension Term*  
1-24
  $ 86,472.99  
 
       
25-48
  $ 90,796.64  
 
       
49-60
  $ 95,336.47  

 
*      Subject to adjustment in accordance with Section 1.4 of the Lease and
Section 9(c) of the Work Letter attached to the Lease as Exhibit B.
There shall be no additional extension terms beyond the Extension Term set forth
herein. Tenant must exercise its option to extend this Lease by giving Landlord
written notice of its election to do so no later than one hundred eighty
(180) nor earlier than two hundred ten (210) days prior to the end of the
initial Term. Any notice not given in a timely manner shall be void, and Tenant
shall be deemed to have waived its extension rights. The extension option set
forth herein is personal to Tenant and shall not be included in any assignment
of this Lease.
21. Option to Terminate. Provided Tenant is not then in default under this Lease
past any applicable grace period at the time Tenant delivers the Termination
Notice (as defined below) or on the Termination Date (as defined below), Tenant
shall have a one-time option to terminate and cancel the Lease (“Termination
Option”), effective as of the last day of the eighty-fourth (84th) full calendar
month of the Term (“Termination Date”), by delivering to Landlord, on or before
the date which precedes the Termination Date by no more than three hundred
sixty-five (365) days nor less than two hundred seventy (270) days, written
notice (“Termination Notice”) of Tenant’s exercise of its Termination Option,
together with the Termination Consideration (as defined below).
     21.1 Termination Consideration. As a condition to the effectiveness of
Tenant’s exercise of its Termination Option and in addition to Tenant’s
obligation to satisfy all other monetary and non-monetary obligations arising
under the Lease through to the Termination Date, Tenant must pay to Landlord (in
ADDENDUM TO
LEASE

-1-



--------------------------------------------------------------------------------



 



immediately available funds), as provided below, the following (collectively,
the “Termination Consideration”):
     (i) the amount equal to three (3) months Base Rent for the three (3) months
immediately following the Termination Date; plus
     (ii) the unamortized balance, as of the Termination Date, of Seven Hundred
Sixty Thousand Dollars ($760,000) adjusted first by a dollar-for-dollar
reduction for every dollar of the unused portion of the Allowance as determined
under Section 9(c) of the Work Letter with the remaining balance, if any,
amortized at nine percent (9%) per annum over a ten (10) year period coterminous
with the initial term of this Lease; plus
     (iii) the unamortized balance of the Amortized Commissions and Other TI
Costs (as defined below), which would have been due and payable for the
remainder of the initial Lease Term had this Lease not been terminated. For
purposes of this Section 21, “Amortized Commissions and Other TI Costs” means
the sum of (a) the amount of dollars (up to $1,513,092) actually expended by
Landlord from the Allowance (as defined in Section 9 of the Work Letter), plus
(b) all leasing commissions paid by Landlord to Landlord’s Broker and Tenant’s
Broker (as identified in the Basic Lease Information) in connection with this
Lease.
     One-half (1/2) of the Termination Consideration shall be paid by Tenant to
Landlord on the date Tenant delivers the Termination Notice to Landlord, and the
balance of the Termination Consideration shall be paid by Tenant to Landlord on
the Termination Date.
     21.2 Continued Performance. After Tenant properly and timely exercises its
Termination Option and properly and timely delivers the Termination
Consideration to Landlord, and as a condition to the effectiveness of the
Termination Option, Tenant shall continue to perform its obligation under the
Lease through the Termination Date (including the payment of any and all Rent
due during such period) and shall surrender the Premises to Landlord on such
date in accordance with Section 19.9.2 of the Lease. Furthermore, Tenant shall
remain liable for all matters under the Lease that accrue prior to the
Termination Date and shall remain liable for those matters specified in the
Lease to survive the termination of the Lease. Tenant acknowledges and agrees
that Tenant’s Termination Option is a one-time option only and shall not create
or confer upon Tenant any other right to terminate or cancel the Lease at any
other time or for any other reason. If Tenant fails to deliver the Termination
Notice , together with the Termination Consideration, to Landlord within the
time frames described above, the Termination Option shall be null and void and
Tenant shall be deemed to have waived such termination option.
22. Lease Termination. Concurrently with the execution of this Lease, Landlord
and Tenant shall execute a Lease Termination Agreement for space located at
18550 NE Riverside Parkway-Building A.
     Each of the parties acknowledges the incorporation of this Addendum to the
Lease.

     
 
    Tenant’s Initials   Landlord’s Initials

ADDENDUM TO
LEASE

-2-



--------------------------------------------------------------------------------



 



EXHIBIT A-1
PROJECT SITE PLAN
(PROJECT SITE PLAN) [v13619v1361901.gif]
EXHIBIT A-1

-1-



--------------------------------------------------------------------------------



 



EXHIBIT A-2
PREMISES
(PREMISES) [v13619v1361902.gif]
EXHIBIT A-2

-1-



--------------------------------------------------------------------------------



 



EXHIBIT B
WORK LETTER
     THIS WORK LETTER (“Work Letter”) is entered into by and between PROLOGIS, a
Maryland Real Estate Investment Trust (“Landlord”), and LACROSSE FOOTWEAR, INC.,
a Wisconsin corporation (“Tenant”).
R E C I T A L S :
     A. Landlord and Tenant have entered into that certain Single-Tenant
Industrial Triple Net Lease (the “Lease”) dated as of the date hereof, covering
certain premises (the “Premises”) more particularly described in the Lease. This
Work Letter is attached to the Lease as Exhibit B. The Lease is hereby
incorporated into this Work Letter by this reference. Capitalized terms not
defined in this Work Letter shall have the meanings given to such terms in the
Lease.
     B. In consideration of the mutual covenants contained in the Lease and this
Work Letter, Landlord and Tenant hereby agree as follows:
A G R E E M E N T :
     1. Definitions. As used in this Work Letter and in the Lease, the term
“Shell” shall mean those improvements set forth on the “Final Shell Plans”
(defined in Section 5(b) of this Work Letter); which shall include a concrete,
tilt up industrial building to contain approximately 126,677 square feet of
floor area (the “Building”). As used in this Work Letter and in the Lease, the
term “Tenant Improvements” shall mean all the improvements (other than the Shell
improvements) set forth on the “Final Tenant Improvement Plans” (defined in
Section 5(b) of this Work Letter) to be constructed within the Premises,
including, without limitation, the construction of an office area of
approximately thirty-six thousand twenty-six (36,026) square feet as generally
depicted on Schedule 3 attached hereto (the “Office Portion of the Premises”).
As used in this Work Letter only, “Improvements” shall mean the Shell, mezzanine
and the Tenant Improvements. The construction and installation of the
Improvements is sometimes referred to herein as the “Work”.
     2. Completion of Improvements. Subject to the terms of the Lease and this
Work Letter and any “Tenant Delay” or “Force Majeure Delay” as provided herein,
Landlord shall use its commercially reasonable and diligent efforts to cause the
“Contractor” (defined in Section 7 of this Work Letter) to complete the
construction and installation of the Improvements substantially in accordance
with the terms of this Work Letter by the Estimated Commencement Date.
     3. Designation of Representatives. With respect to the planning, design and
construction of the Tenant Improvements, Landlord hereby designates Dan Marcus,
Kurt Fuller and Ben Peterson as “Landlord’s Representatives” and Tenant hereby
designates Dave Carlson and Gary Carlson as “Tenant’s Representatives.” Tenant
hereby confirms that Tenant’s Representatives have full authority to act on
behalf of and to bind Tenant with respect to all matters pertaining to the
planning, design and construction of the Improvements. Landlord hereby confirms
that Landlord’s Representatives have full authority to act on behalf of Landlord
with respect to matters pertaining to the planning, design and construction of
the Improvements. Either party may change its designated representative upon
five (5) days prior written notice to the other party.
     4. Architect. Group Mackenzie (“Architect”) shall act as the architect with
respect to the design of the Shell and the Tenant Improvements. Landlord shall
enter into a contract with the Architect for such services (the “Architect
Contract”). The parties acknowledge and agree that the Architect Contract
entered into with the Architect will obligate the Architect to issue to both
Landlord and Tenant an architect’s certificate (“Architect’s Certificate”) upon
Substantial Completion (as hereinafter defined) of the Improvements certifying
the Substantial Completion of
EXHIBIT B

-1-



--------------------------------------------------------------------------------



 



the Improvements in accordance with the Final Plans. Landlord reserves the right
to retain a development consultant to assist Landlord in performing its
obligations under this Work Letter and under the Lease. All costs associated
with any such developer shall be included within the cost of the Work.
     5. Improvement Plans
          (a) Preliminary Plans. Attached hereto are the following preliminary
plans and base building specifications for the Shell and the Tenant Improvements
(collectively, the “Preliminary Plans”), which have been reviewed and approved
by Landlord and Tenant: (i) Schedule 1 is a site plan; (ii) Schedule 2 is the
“Base Building Specifications” for the Shell; and (iii) Schedule 3 is a floor
plan for the Office Portion of the Premises, if available.
          (b) Final Plans. No later than November 15, 2005, the parties shall
agree upon final plans and specifications for the Tenant Improvements (“Final
Tenant Improvement Plans”) which shall be consistent with the Preliminary Plans,
except for the changes, if any, mutually agreed to be made thereto by the
parties. Included in the Final Tenant Improvement Plans will be the civil,
architectural and structural plans for the Tenant Improvements. No later than
November 1, 2005, the parties shall agree upon final plans and specifications
for the Shell which will be based on Schedule 2 (“Final Shell Plans”) which
shall be consistent with the Preliminary Plans, except for the changes, if any,
mutually agreed to be made thereto by the parties. Included in the Final Shell
Plans shall be the civil, architectural and structural plans for the Shell and
the landscape plan for the exterior of the Building. The Final Tenant
Improvement Plans and the Final Shell Plans are hereinafter referred to
collectively as the “Final Plans”. When the Final Plans have been approved by
Tenant and Landlord, Architect shall submit the Final Plans to the appropriate
governmental agency for plan checking and the issuance of a building permit for
the Tenant Improvements. Architect shall make any and all changes to the Final
Plans required by any applicable governmental entity to obtain a building permit
for the Tenant Improvements.
          (c) Work Cost Estimate. Prior to the commencement of construction of
any of the Tenant Improvements and on a monthly basis during the design stage of
the Tenant Improvements, Landlord shall submit to Tenant a written estimate of
the cost to complete the Tenant Improvements, which written estimate will be
based upon the Final Plans taking into account any modifications which may be
required to reflect changes in the Final Plans required by the appropriate
governmental authorities in connection with the issuance of a building permit
(the “Work Cost Estimate”). Tenant will either approve the Work Cost Estimate,
or disapprove specific items, and submit to Landlord revisions to the Final
Plans in the form of a Change Order. Submission and approval of the Work Cost
Estimate will proceed in accordance with the work schedule provided by Landlord.
Upon Tenant’s approval of the Work Cost Estimate (the “Work Cost Statement”),
Landlord will have the right to purchase materials and to commence the
construction of the items included in the Work Cost Statement. If the total
costs reflected in the Work Cost Statement exceed the Allowance and the Tenant
Contribution (as such terms are defined in Section 9 below), Tenant shall pay
such excess to Landlord in cash or by wire transfer of funds, within ten
(10) days after Tenant’s approval of the Work Cost Statement. During Landlord’s
construction of the Tenant Improvements, Landlord shall endeavor to keep Tenant
reasonably informed of the status of construction costs with respect to the
Tenant Improvements.
          (d) No Representations. Notwithstanding anything to the contrary
contained in the Lease or herein, Landlord’s participation in the preparation of
the Preliminary Plans, the Final Plans, the cost estimates for the Tenant
Improvements and the construction thereof shall not constitute any
representation or warranty, express or implied, that the Improvements and/or the
Premises, if built in accordance with the Final Plans, will be suitable for
Tenant’s intended purpose. Tenant acknowledges and agrees that the Improvements
and the Premises are intended for use by Tenant and the specifications and
design requirements for the Improvements and the Premises are not within the
special knowledge or experience of Landlord. Landlord’s sole obligation shall be
to arrange the construction of the Improvements in a good and workmanlike manner
substantially in accordance with the requirements of the Final Plans and in
compliance with all applicable laws and building codes; and any additional costs
or expense required for the modification thereof to more adequately meet
Tenant’s use, whether during or after Landlord’s construction thereof, shall be
borne entirely by Tenant except as otherwise provided in this Work Letter.
Notwithstanding the foregoing, Landlord agrees to assign to Tenant on a
non-exclusive basis the benefit of all construction and architectural warranties
pertaining to the Tenant Improvements to the extent that they do not relate to
structural or other portions of the Building that Landlord is required to
maintain and repair under the Lease.
EXHIBIT B

-2-



--------------------------------------------------------------------------------



 



     6. Change Orders. After the parties approve the Final Plans and a building
permit for the Shell and/or the Tenant Improvements is issued, any further
changes to the Final Plans and/or the base Building Specifications shall require
the prior written approval of Tenant and Landlord (not to be unreasonably
withheld or delayed), provided that Landlord shall not need the consent or
approval of Tenant for changes to the Final Plans that do not change the
Building square footage by more than one percent (1%) and that do not affect the
Tenant Improvements and/or the Premises or materially alter the quality or
character of the Building. If Tenant desires any change in the Final Plans
relative to the Shell or Tenant Improvements which is reasonable and practical
(which shall be conclusively determined by the Architect), such changes may only
be requested by the delivery to Landlord by Tenant of a proposed written “Change
Order” specifically setting forth the requested change. Landlord shall have five
(5) business days from the receipt of the proposed Change Order to provide
Tenant with the Architect’s disapproval of the proposed change stating the
reason(s) for such disapproval, or if the Architect approves the proposed
change, the following items: (i) a summary of any increase in the cost caused by
such change (the “Change Order Cost”), (ii) a statement of the number of days of
any delay caused by such proposed change (the “Change Order Delay”), and (iii) a
statement of the cost of the Change Order Delay (the “Change Order Delay
Expense”), which Change Order Delay Expense shall be the product of the number
of days of delay multiplied by the estimated daily Base Rent rate. Tenant shall
then have three (3) business days to approve the Change Order Cost, the Change
Order Delay and the Change Order Delay Expense. If Tenant approves these items,
Tenant shall pay to Landlord the Change Order Cost and Change Order Delay
Expense within two (2) business days after Tenant’s approval thereof (except
that the portion of the Change Order Cost which reflects the hard construction
costs associated with such Change Order may be paid by Tenant in accordance with
the progress of the work, within ten (10) days of receipt of each periodic
invoice from Landlord therefor), and Landlord shall promptly following receipt
of such payment execute the Change Order and cause the appropriate changes to
the Final Plans to be made. If Tenant fails to respond to Landlord within said
three (3) business day period, the Change Order Cost, the Change Order Delay and
the Change Order Delay Expense shall be deemed disapproved by Tenant and
Landlord shall have no further obligation to perform any Work set forth in the
proposed Change Order. The Change Order Cost shall include all costs associated
with the Change Order, including, without limitation, architectural fees,
engineering fees and construction costs, as conclusively determined by the
Architect and the Contractor (defined in Section 7), respectively, together with
a five percent (5%) fee of these costs as reimbursement for the expense of
administration and coordination of such Change Order by Landlord’s
Representative. The Change Order Delay shall include all delays caused by the
Change Order, including, without limitation, all design and construction delays,
as conclusively determined by the Architect and the Contractor (defined in
Section 7), respectively.
     7. Contractor. Perlo McCormack Pacific or Sierra Pacific Construction, a
contractor selected by Landlord and approved by Tenant (“Contractor”), shall be
used to construct the Improvements.
     8. Construction of the Tenant Improvements. Landlord shall enter into a
construction contract with the Contractor on a form reasonably acceptable to
Landlord (“Construction Contract”) for the construction and installation of the
Improvements substantially in accordance with the Final Plans. Such construction
contract shall provide for the Improvements to be constructed in a good and
workmanlike manner and in compliance with all applicable laws and building
codes.
     9. Payment for Cost of the Tenant Improvements.
          (a) Allowance. Landlord hereby grants to Tenant a tenant improvement
allowance for the work related to the Tenant Improvements described on the Final
Plans in the amount of Two Million Two Hundred Seventy-Three Thousand Ninety-Two
Dollars ($2,273,092.00) (the “Allowance”). The Allowance is to be used only for
the following costs approved by Landlord:
               (i) Payment of the cost of preparing the Preliminary Plans
relative to the Tenant Improvements (including, without limitation, Architect’s
costs under the Architect Contract) and the Final Tenant Improvement Plans,
including mechanical, electrical, plumbing and structural drawings and of all
other aspects necessary to complete the Final Tenant Improvement Plans.
               (ii) The payment of plan check, permit and license fees relating
to construction of the Tenant Improvements.
EXHIBIT B

-3-



--------------------------------------------------------------------------------



 



               (iii) Construction of the Tenant Improvements as provided in the
Final Tenant Improvement Plans, including without limitation, the following:
                    (aa) Installation within the Premises of all partitioning,
doors, floor coverings, ceilings, wall coverings and painting and similar items,
skylights or additional windows, if any;
                    (bb) All electrical wiring, lighting fixtures, outlets and
switches, and other electrical work necessary for the Premises;
                    (cc) The furnishing, installation and screening of all HVAC
units, duct work, terminal boxes, diffusers and accessories necessary for the
heating, ventilation and air conditioning systems within the Premises;
                    (dd) Any additional improvements to the Premises required
for Tenant’s use of the Premises including, but not limited to, odor control,
special heating, ventilation and air conditioning, noise or vibration control or
other special systems or improvements;
                    (ee) All fire and life safety control systems such as fire
walls, sprinklers, halon, fire alarms, including piping, wiring and accessories,
necessary for the Premises, sprinkler upgrades, if any;
                    (ff) All plumbing, fixtures, pipes and accessories necessary
for the Premises;
                    (gg) Testing and inspection costs;
                    (hh) Fees for the Contractor and tenant improvement
coordinator including, but not limited to, fees and costs attributable to
general conditions associated with the construction of the Tenant Improvements;
and
                    (ii) items listed on Schedule 4 attached hereto.
               (iv) The payment of interest and reasonable loan fees incurred in
connection with the Project Loan (defined in Section 11).
               (v) An administrative and coordination fee charged by Landlord
against the Allowance equal to two and one-half percent (2.5%) of the total cost
to complete the design, permit process and construction of the Tenant
Improvements.
          In no event will the Allowance be used to pay for Tenant’s moving
expenses or for furniture, artifacts, equipment, telephone systems or any other
item of personal property which is not affixed to the Premises.
          (b) Costs in Excess of Allowance. The cost of each item referenced in
Section 9(a) above shall be charged against the Allowance. If the costs of the
Tenant Improvements exceed the Allowance and Tenant has approved the same, then
all costs of the Tenant Improvements which exceed the Allowance shall be funded
by Tenant in cash in advance pursuant to invoices submitted by Landlord.
          (c) Unused Allowance. Provided Tenant is not in default under the
Lease beyond any applicable cure period, any unused portion of the Allowance
upon completion of the Improvements will be refunded to Tenant in the form of an
abatement of Base Rent pursuant to the following formula: for every $1,000 of
unused Allowance up to a maximum of $760,000, Tenant shall receive a rent
abatement to Base Rent of $12.70 per month and for every $1,000 of unused
Allowance over $760,000, Tenant shall receive a rent abatement to Base Rent of
$8.70 per month. The final adjusted Monthly Base Rent for the initial term of
the Lease will be set forth in the Commencement Date Memorandum.
EXHIBIT B

-4-



--------------------------------------------------------------------------------



 



          (d) Cooperation. Landlord shall provide to Tenant, or provide directly
to any third-party governmental, or quasi-governmental, agency that provides, or
is solicited to provide, economic or financial assistance to Tenant (including
but not limited to the Portland Development Commission), all reasonable
information and documentation reasonably requested by Tenant or such
governmental agency with respect to evaluating, reviewing or determining the
existence and terms of the Lease, and the scope and nature of the Tenant
Improvements constructed, or to be constructed, within the Premises, including
but not limited to plans and budgets for such Tenant Improvements, and receipts
and invoices for all materials and labor provided, or to be provided, in the
construction of such Tenant Improvements.
     10. Payment for Cost of the Shell. Landlord shall pay the cost of designing
and constructing the Shell as provided in the Final Shell Plans.
     11. Financing of Construction of Tenant Improvements. Landlord may elect to
finance the construction of the Improvements and/or other portions of the
Project with the proceeds of a loan (“Project Loan”) from a third party lender
(“Lender”) at the then prevailing market rate and market terms for similar
projects. The documents securing or given in connection with the Project Loan,
if any, are herein collectively called “Loan Documents.” Any Project Loan may be
secured by the lien of a deed of trust encumbering the Premises and the Tenant
Improvements. Tenant agrees to execute and/or provide all documents reasonably
required by any Lender in connection with any Project Loan, including, without
limitation, estoppel certificates, subordination agreements (subject to a
commercially reasonable non-disturbance agreement), consents to the assignment
of this Agreement, written confirmation of the satisfaction of closing
conditions, and evidence of the due execution, validity and enforceability of
this Agreement. The costs of any Project Loan shall be included within the cost
of the Allowance for purposes of the provisions of this Work Letter.
     12. Substantial Completion; Estimated Commencement Date. [SEE SECTION 2.1
OF THE LEASE].
     13. Tenant Delays; Force Majeure Delays. As used herein, “Tenant Delays”
means any delay in the completion of the Improvements resulting from any or all
of the following: (1) Tenant’s failure to timely perform any of its obligations
pursuant to this Work Letter (including Tenants failure to respond to Landlord’s
written request for information or approval within two (2) business days), on or
before the due date therefor, any action item which is Tenant’s responsibility
pursuant to this Work Letter, including Tenant’s failure to grant approvals
and/or make payments within the time frames described herein; (2) Tenant’s
requested material modifications to the Final Plans or any Tenant-initiated
Change Orders; (3) Tenant’s request for materials, finishes, or installations
which are not readily available in the marketplace after reasonable efforts by
Contractor to locate and obtain the same, (4) any delay in any way whatsoever
arising from Tenant’s right to conduct “Inspections” under Section 14 below,
(5) Change Order Delays, or (6) any other act or failure to act by Tenant, which
actually causes the completion of the Improvements to be delayed, Tenant’s
Representative, Tenant’s Architect, Tenant’s employees, agents, independent
contractors, consultants and/or any other person performing or required to
perform services on behalf of Tenant, including interference with Landlord, or
its contractors, during Tenant’s entry under Section 2.3 of the Lease. “Force
Majeure Delays” as used herein means delays resulting from causes beyond the
reasonable control of Landlord or the Contractor, including, without limitation,
any delay caused by any action, inaction, order, ruling, moratorium, regulation,
statute, condition or other decision of any private party or governmental agency
having jurisdiction over any portion of the project, over the construction of
the Improvements or over any uses thereof, or by delays in inspections or in
issuing approvals by private parties or permits by governmental agencies, or by
fire, flood, inclement weather, strikes, lockouts or other labor or industrial
disturbance (whether or not on the part of agents or employees of either party
hereto engaged in the construction of the Tenant Improvements), civil
disturbance, order of any government, court or regulatory body claiming
jurisdiction or otherwise, act of public enemy, war, riot, sabotage, blockage,
embargo, failure or inability to secure materials, supplies or labor through
ordinary sources by reason of shortages or priority, discovery of hazardous or
toxic materials, earthquake, or other natural disaster, delays caused by any
dispute resolution process, or any cause whatsoever beyond the reasonable
control (excluding financial inability) of the party whose performance is
required, or any of its contractors or other representatives, whether or not
similar to any of the causes hereinabove stated. If requested by Tenant in
writing at the time that Tenant requests any modification to the Preliminary
Plans or any Tenant-initiated Change Orders, Landlord shall provide Tenant with
written notice if, in Landlord’s reasonable determination, Landlord expects that
such matters will result in a Tenant Delay; provided, however, such notice or
failure to deliver the same shall not be binding upon Landlord if Landlord’s
determination is incorrect.
EXHIBIT B

-5-



--------------------------------------------------------------------------------



 



     14. Tenant’s Inspection Rights. Landlord shall schedule and attend monthly
progress meetings, walk-throughs and any other meetings with the Architect, the
Contractor and Tenant to discuss the progress of the construction of the
Improvements (“Meetings”). Landlord shall give Tenant at least forty-eight
(48) hours prior notice (written or telephonic) of all such Meetings. Tenant
shall designate in writing the person or persons appointed by Tenant to attend
the Meetings and such designated party shall be entitled to be present at and to
participate in the discussions during all Meetings; but Landlord may conduct the
Meetings even if Tenant’s appointees are not present provided the
above-referenced notice was given. In addition to the foregoing and to Tenant’s
early entry rights as provided in Section 2.3 of the Lease, Tenant or its agents
shall have the right at any and all reasonable times to conduct inspections,
tests, surveys and reports of work in progress (“Inspections”) for the purpose
of reviewing whether the Improvements are being constructed in accordance with
the Final Plans, as amended by any approved Change Orders or other agreed upon
changes. Tenant agrees to protect, hold harmless and indemnify Landlord from all
claims, demands, costs and liabilities (including reasonable attorneys’ fees)
arising from Tenant’s or Tenant’s agents entry onto the Premises for the purpose
of conducting Inspections.
     15. Walk-Through and Punch List. Upon Substantial Completion of the
Improvements, Tenant, Landlord, and the Architect shall jointly conduct a
walk-through of the Improvements and shall jointly prepare a punch list (“Punch
List”) of items needing additional work (“Punch List Items”); provided, however,
the Punch List shall be limited to items which are required by the Construction
Contract, the Final Plans, Change Orders and any other changes agreed to by the
parties. Landlord shall repair or correct such punch-list items no later than
thirty (30) days after the date of such walk-through (unless the nature of such
repair or correction is such that more than thirty (30) days are required for
completion, in which case, Landlord shall commence such repair or correction
within such thirty-day period and diligently prosecute the same to completion).
     16. Miscellaneous Construction Covenants.
          (a) Coordination with Lease. Nothing herein contained shall be
construed as (i) constituting Tenant as Landlord’s agent for any purpose
whatsoever, or (ii) a waiver by Landlord or Tenant of any of the terms or
provisions of the Lease. Any default by either party with respect to any portion
of this Work Letter, shall be deemed a breach of the Lease for which Landlord
and Tenant shall have all the rights and remedies as in the case of a breach of
the Lease by the other party.
          (b) Cooperation. Landlord and Tenant agree to cooperate with one
another and to cause their respective employees, agents and contractors to
cooperate with one another to coordinate any work being performed by Landlord
and/or Tenant under this Work Letter, and their respective employees, agents and
contractors so as to avoid unnecessary interference and delays with the
completion of the Work.
     17. No Representations. Landlord does not warrant that the Building or any
component thereof will be free of latent defects or that it will not require
maintenance and/or repair within any particular period of time, except as
expressly provided herein. Tenant acknowledges and agrees that it shall rely
solely on the warranty or guaranty, if any, from Contractor, Architect or other
material and/or service providers relative to the proper design and construction
of the Improvements or any component thereof.
EXHIBIT B

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Work Letter is executed as of the date of the
Lease.

                  “Landlord”       “Tenant”
 
                PROLOGIS,       LACROSSE FOOTWEAR, INC., a Maryland Real Estate
Investment Trust       a Wisconsin corporation
 
               
By:
          By:    
 
                    Name:       Name: Joseph P. Schneider     Title:      
Title: President and Chief Executive Officer

EXHIBIT B

-7-



--------------------------------------------------------------------------------



 



SCHEDULE 1
(SOUTHSHORE CORPORATE PARK MAP) [v13619v1361902.gif]
SCHEDULE 1 to
EXHIBIT B

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 2
PRELIMINARY OUTLINE SPECIFICATIONS
The LaCrosse Footwear Company
Build-to-Suit
Southshore Corporate Park — Lot 8
Portland, Oregon
September 20, 2005

¨   OVERVIEW

     
Description:
  32’ clear freestanding concrete tilt-up building past first column lines.
 
   
Building Dimensions:
  220’ wide X 570’ long
 
   
Total Square Footage:
  Approximately 126,677 square feet on grade
 
  Approximately 18,013 square feet on office mezzanine
 
  Approximately 144,690 total square feet total
 
   
Site Area:
  Approximately 347,786 square feet (7.98 Acres)

¨   GENERAL REQUIREMENTS

    Includes design/engineering services, material, labor, insurance, and
supervision for the construction of the LaCrosse Footwear Company facility.    
  Includes the cost of the building permits, required licenses, and sales tax.  
    Includes parking for a minimum of 175 cars.       Construction will be under
the direction of a Project Manager and a full time on-site Superintendent.      
Temporary water, sewer, and electrical service will be the responsibility of the
General Contractor until the Temporary Certificate of Occupancy (less punch list
items) is received.       At the conclusion of the project, one (1) set of
“as-built” drawings shall be provided to the LaCrosse.       Compliance with
applicable ADA and OSHA construction codes is included.

¨   SITE WORK

    A final, site-specific soils report will be obtained from a qualified local
geotechnical engineer. The report will comprise a complete site analysis,
including recommendations for structural foundation systems, building pad
preparation, sub-grade and paving designs.

SCHEDULE 2 to
EXHIBT B

-1-



--------------------------------------------------------------------------------



 



    All existing vegetation will be removed from the construction area.

Existing unsuitable and/or organic soils, if any, will be removed from the
building and paving areas. Any excess soils shall be removed from the site.

Soil erosion and sediment control will be provided to the satisfaction of local
government authorities.

Parking areas and roadway entrances and exits will be drained as required.      
The storm drainage system will be sized to accommodate internal roof drains.    
  Storm water drain design will meet all local codes and ordinances.       There
will be cast in place concrete curbs at high traffic areas and extruded concrete
curbs at all other paved areas.       An allowance of $5,000 has been included
for a monument sign.

Paving

    The main drive and truck access shall be 3” thick asphalt with a 6” gravel
base over 16” of 6% cement-treated soil unless otherwise recommended by the
geotechnical engineer.       Truck parking and roads shall be 3” thick asphalt
with a 6” gravel base over 16” of 6% cement-treated soil unless otherwise
recommended by the geotechnical engineer.       All auto parking areas shall be
2.5” thick asphalt with a 4” gravel base over 12” of 5% cement-treated soil
unless otherwise recommended by the geotechnical engineer.       Striping shall
be provided for the car parking areas.       All sidewalks shall be 5’ wide (or
wider if required by code), 4” thick, 3000 psi and broom finished.

Landscaping

    Seeding, landscaping, and irrigation to meet City standards and Southshore
CC&R’s is included.

Site Utilities

    An 8” underground water service will be provided for building fire
protection and a 2” underground water service with a 2” meter base will be
provided for domestic use in compliance with local codes and building
requirements. Meter shall be sized to meet domestic water demand.       A 6” ABS
sanitary sewer system shall be provided in compliance with local codes and
building requirements.       Electric and natural gas service shall be provided
and sized to meet building requirements (see Electric).       Conduit shall be
provided for telephone service for the tenant’s system. The phone service and
system will be provided by LaCrosse.

SCHEDULE 2 to
EXHIBT B

-2-



--------------------------------------------------------------------------------



 



Concrete Truckwells

    Natural Color, 60’-0” deep concrete slab; 6” nominal thickness with 6”
gravel base over 12” of 5% cement treated soil. Heavy broom finish. Reinforcing
will be #4 bars, 24 inches on center each way.

¨   BUILDING

Excavation, Backfilling, and Grading

    All cut, fill, and fine grading shall be included.       Fill under the
building shall be as specified by a geotechnical engineer and tested as directed
by a geotechnical engineer. The building subgrade shall be a 4” gravel base over
12” of 5% cement-treated soil.       Any area not covered by the building or
site work shall be stabilized and graded for proper drainage and maintenance.

Foundations

    Reinforced concrete foundation shall be used. The foundations shall be
properly engineered with suitable steel reinforcing for the loads imposed by the
structure and its attendant live, wind, dead, and other loads.       Concrete
used in foundations shall attain 3,000 psi compressive strength in 28 days.    
  Interior building columns shall be supported by steel reinforced concrete pad
footings.       Concrete pads and/or stairs shall be provided for all egress
doors, unless they open directly onto a paved surface.

Floor Slab

    The warehouse floor slab shall be constructed in accordance with
geotechnical and structural engineers’ recommendations. The floor slab shall be
6” thick, 4000-psi reinforced concrete. Reinforcing shall be #4 reinforcing
bars, 24” on center each way. Floor flatness will not be less than FF-50. Floor
levelness will not be less than FL-35.       Floor slabs shall be cured with a
membrane curing compound, and shall be scrubbed and cleaned prior to tenant
occupancy. Seal concrete floor with one coat of spray-on sealer. “Lapidolith”,
Ashford or equal.       Placement of concrete shall be done by utilizing a
hydraulic power driven laser screed or a roller screed in accordance with the
structural engineer’s recommendation.       Slab control joints shall be saw cut
at the optimum time to reduce cracking. The maximum distance between saw cut
control joints shall be 15’ or as recommended by the structural engineer. Joints
in areas exposed to fork truck traffic shall be filled with MM80 epoxy joint
filler or equal.       Slab cold construction joints shall be doweled with 1/2”
X 1’-0” smooth bars at 24” on center.       All columns shall have a formed
diamond block out that will be poured and saw cut separately.       No keyways
of any type shall be allowed in the floor slab.

SCHEDULE 2 to
EXHIBIT B

-3-



--------------------------------------------------------------------------------



 



    All concrete mix designs shall be provided by a structural engineer and
shall be reviewed and approved by an independent concrete testing agency prior
to concrete placement.

Exterior Walls

    The exterior walls of the warehouse shall be of concrete tilt wall
construction in accordance with local codes.       The tilt-panels and footings
are 4’ deeper in the ground at the proposed future dock areas on the South and
West elevations.       Overhead door openings shall have cast-in steel channel
frames up 4’ each side.

Structure

    The roof structure shall consist of structural steel joist girders and bar
joists with 2x6 subpurlins and OSB decking supported by steel on the interior
bay and load bearing steel columns.       Column spacing shall be approximately
50’ in the east / west direction except the end bays. Columns shall be designed
to accommodate a 32’ interior clear height at the first column line in from the
perimeter wall to the bottom of the lowest structural joist member.       All
structural steel will have one coat of shop applied “gray” primer paint.

Metals

    Lintels, sill angels, roof frames and other miscellaneous metals shall be
provided and painted to match the structural steel.       Exterior pipe
handrails conforming to ADA specifications shall be provided at exterior stairs.
      One (1) roof access ladder will be located in the electrical room.

Roofing

    The roof shall be a built-up roof consisting of a base sheet, 2 plies and
cap sheet (4-ply built up roof).       The roof’s insulation value shall be R-19
(white vinyl faced batt insulation attached to the underside of the subpurlins
below the roof deck).       The roofing systems shall consist of components
manufactured by the same manufacturer and shall be designed to be free of leaks
and installed to prohibit standing water at any location.       The roof shall
be drained by rain drains and internal PVC downspouts. Overflow protection shall
be by through wall scuppers.       Any roof curbings and penetrations shall be
coordinated with the roof system and installed per the manufacturer’s
recommendations.       Skylights at a ratio of 1:100 for warehouse area are
included. The skylights shall also act as roof vents as required by code.      
No draft curtains are included.

SCHEDULE 2 to
EXHIBIT B

-4-



--------------------------------------------------------------------------------



 



Glass and Glazing

    Catellus has included 2,040 square feet of storefront at the entries.

There will be 540 square feet of 6 ft. high window bands at the first floor
offices. There will be 1,260 square feet of Second floor windows.       Fixed
glass at the office areas shall be U.S. Aluminum Products or equal. All mullions
shall be mill finished to match the entrance work.       Two 10’ high storefront
entrances will be provided. The aluminum entrances shall be 1” insulated glass,
tempered where required and meeting local codes. The aluminum doors will be
narrow stile, with closer, tempered glass, aluminum threshold, pile weather
stripping and finished to match frame members. Vestibules are not included.

Doors, Frames and Hardware

    Hollow metal frame doors shall be used. The frames and doors shall be
consistent in manufacture and design to provide a continuous appearance.      
Four 12’ X 14’, 24 gauge, vertical, sectional panel insulated overhead doors,
manually operated with chain hoist.       Sixteen 9’x10’ 24 gauge, vertical
sectional panel insulated overhead doors, manually operated with chain hoist.  
    Knockouts future dock doors are included.

Dock Equipment

    Included are 16 Kelly dock seals, 32 dock bumpers, and two-30,000 lb
mechanical or pneumatic dock pit levelers.

Painting

    Metal structural members shall receive one coat of prime paint only and
shall be touched up after erection to remove abrasions and to present a
generally finished appearance.       The building exterior shall receive
elastomeric paint to cover and provide attractive exterior appearance with
minimal maintenance. Color to be determined in conjunction with LaCrosse and
Catellus.

Fire Protection

    A design-build wet sprinkler system shall be installed in the warehouse,
office and retail areas. The entire building will have an ESFR system. A fire
pump will be installed at the southeast corner of the building.      
Twenty-five fire extinguishers for the warehouse have been included.       Five
fire hydrants will be installed to City requirements similar to the rest of the
park.

Electrical

    The electrical service shall meet all applicable codes and regulations.

SCHEDULE 2 to
EXHIBIT B



-5-



--------------------------------------------------------------------------------



 



    A 2,000 amp, 277/480 volt, three phase, four-wire service shall be provided.
Power shall be metered through a transformer located outside of the building
adjacent to the electrical room. A 100-amp house panel will be provided at the
electrical room for exterior lights.       The main electrical control panels
shall be located inside the electrical room.       A basic fire alarm system
that monitors fire water flow will be furnished.       This building will have a
duplex plug at every other loading dock door. No other warehouse power
distribution.

Lighting

    Exterior lighting shall be 1 foot-candle average at all outside areas by use
of wall-mounted 400 watt, metal halide fixtures and pole lights installed in the
parking lot to provide adequate lighting.       All site lighting shall be
activated by light sensitive photocells and deactivated by a timer.      
Warehouse lighting using 400-watt metal halide high bay fixtures to provide an
average of 30 foot-candles of lighting at a height of 36 inches off the floor
before racking and/or equipment is in place. The lighting is based on an open
warehouse and does not account for narrow aisles/high stacking or a specific
layout.       Offices will have 70 foot-candles of lighting. The hallways and
restrooms will have 30-foot candles of lighting.

Plumbing

    All plumbing systems and their component parts shall be installed in
accordance with applicable local codes. Plumbing fixtures to be American
Standard or equal.       One 6” underslab sanitary sewer line and 2” overhead
waterline shall be provided the length of the building.       Provide one hose
bib at each bank of dock doors.

Heating, Ventilation and Air Conditioning

    The warehouse will have gas fired space heaters to provide freeze
protection. We have included ten roof top ventilators.

Tenant Improvement Allowances

    The Tenant Improvement allowances shall be per the Catellus August 18, 2005
“Proposal for Build-to-Suite” lease. The allowances include architectural and
engineering fees, permit costs, and construction material testing costs.

Exclusions

  •   Work that is not specifically included in the Final Tenant Improvement
Plans.     •   Finish painting the roof structure and warehouse columns.     •  
Exterior canopies     •   Phone, data, or computer cabling     •   Appliances  
  •   Compressed air systems     •   Signage except for monument sign allowance

SCHEDULE 2 to
EXHIBIT B

-6-



--------------------------------------------------------------------------------



 



SCHEDULE 3
FLOOR PLAN FOR THE OFFICE PORTION OF THE PREMISES
(To Be Provided)
SCHEDULE 3 to
EXHIBIT B

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 4
ALTERNATES REQUESTED BY LACROSSE
Item
Construct Mezzanine (~18,000 sf)
Elevator to Mezzanine Space
Paint Interior Warehouse Walls
Battery Charging Stations (10) + Ventilation
Emergency Generator for W’house Lighting
Additional Warehouse Ventilation
SCHEDULE 4 to
EXHIBIT B

-1-



--------------------------------------------------------------------------------



 



EXHIBIT C
COMMENCEMENT DATE MEMORANDUM
     With respect to that certain Single-Tenant Industrial Triple Net Lease
(“Lease”) dated                     , 20___, between
                                                            , a
                                                             (“Tenant”), and
                                                            ,
a                                                             (“Landlord”),
whereby Landlord leased to Tenant and Tenant leased from Landlord approximately
                     rentable square feet of the building located at
                                                                                
(“Premises”), Tenant hereby acknowledges and certifies to Landlord as follows:
     (1) Landlord delivered possession of the Premises to Tenant Substantially
Complete on                                                             
(“Possession Date”);
     (2) The Lease commenced on                     
                                         (“Commencement Date”);
     (3) The Monthly Base Rent schedule for the initial term shall be
                                        .
     (4) The Premises contain                      square feet of space; and
     (5) Tenant has accepted and is currently in possession of the Premises and
the Premises are acceptable for Tenant’s use.
     IN WITNESS WHEREOF, this Commencement Date Memorandum is executed this
___day of                                                             .

                          “Tenant”        
 
                   
 
                ,                
 
  a                                  
 
                   
 
  By:                                  
 
      Its:                                  
 
                   
 
  By:                                  
 
      Its:            

EXHIBIT C

-1-



--------------------------------------------------------------------------------



 



EXHIBIT D
INSURANCE CERTIFICATE
(INSURANCE CERTIFICATE FORM) [v13619v1361903.gif]
EXHIBIT D

-1-



--------------------------------------------------------------------------------



 



EXHIBIT E
PROHIBITED USES
     The following types of operations and activities are expressly prohibited
on the Premises:

  1.   automobile/truck/forklift maintenance, repair or fueling;     2.  
battery manufacturing or reclamation;     3.   ceramics and jewelry
manufacturing or finishing;     4.   chemical (organic or inorganic) storage,
use or manufacturing;     5.   drum recycling;     6.   dry cleaning;     7.  
electronic components manufacturing;     8.   electroplating and metal
finishing;     9.   explosives manufacturing, use or storage;     10.  
hazardous waste treatment, storage, or disposal;     11.   leather production,
tanning or finishing;     12.   machinery and tool manufacturing;     13.  
medical equipment manufacturing and hospitals;     14.   metal shredding,
recycling or reclamation;     15.   metal smelting and refining;     16.  
mining;     17.   paint, pigment and coating operations;     18.   petroleum
refining;     19.   plastic and synthetic materials manufacturing;     20.  
solvent reclamation;     21.   tire and rubber manufacturing;     22.   above-
and/or underground storage tanks; and     23.   residential use or occupancy.

EXHIBIT E
-1-



--------------------------------------------------------------------------------



 



EXHIBIT F
RULES AND REGULATIONS

1.   No automobile, recreational vehicle or any other type of vehicle or
equipment shall remain upon the Premises or the Project longer than 72 hours and
no vehicle or equipment of any kind shall be dismantled or repaired or serviced
on the Premises or the Project. All vehicle parking shall be restricted to areas
designated and marked for vehicle parking; provided, however, that the foregoing
restrictions shall not be deemed to prevent Tenant from utilizing the truck dock
wells exclusively serving the Premises for additional parking or to prevent
temporary parking for loading or unloading of vehicles in designated areas,
including the parking of incoming or outgoing delivery trucks and trailers.
Temporary parking of operating vehicles for longer time periods will be
permitted for employees which are traveling for Tenant’s business.   2.   Signs
will conform to sign standards and criteria established from time to time by
Landlord. No other signs, placards, pictures, advertisements, names or notices
shall be inscribed, displayed or printed or affixed on or to any part of the
outside or inside of the building without the written consent of Landlord and
Landlord shall have the right to remove any such non-conforming signs, placards,
pictures, advertisements, names or notices without notice to and at the expense
of Tenant.   3.   No antenna, aerial, discs, dishes or other such device shall
be erected on the roof or exterior walls of the Premises, or on the grounds,
without the written consent of the Landlord in each instance. Any device so
installed without such written consent shall be subject to removal without
notice at any time. Provided, however, that Tenant may install surveillance
cameras with Landlord’s consent (which will not be unreasonably withheld) as to
any location which requires mounting of equipment on the exterior walls or roof.
  4.   No loud speakers, televisions, phonographs, radios or other devices shall
be used in a manner so as to be heard or seen outside of the Premises without
the prior written consent of the Landlord.   5.   The outside areas immediately
adjoining the Premises shall be kept clean and free from dirt and rubbish by the
Tenant to the satisfaction of Landlord and Tenant shall not place or permit any
obstruction or materials in such areas or permit any work to be performed
outside the Premises.   6.   No open storage shall be permitted in the Project.
  7.   All garbage and refuse shall be placed in containers placed at the
location designated for refuse collection, in the manner specified by Landlord.
  8.   No vending machine or machines of any description shall be installed,
maintained or operated within the Project outside of the Building.   9.   Tenant
shall not disturb, solicit, or canvass any occupant of the building and shall
cooperate to prevent same.   10.   No noxious or offensive trade or activity
shall be carried on upon any units or any part of the Project nor shall anything
be done thereon which would in any way interfere with the quiet enjoyment of
each of the other tenants of the Project or which would increase the rate of
insurance or overburden utility facilities from time to time existing in the
Project.   11.   Landlord reserves the right to make such amendments to these
rules and regulations from time to time as are nondiscriminatory and not
inconsistent with the Lease.

EXHIBIT F
-1-



--------------------------------------------------------------------------------



 



EXHIBIT G
REQUIREMENTS FOR IMPROVEMENTS OR ALTERATIONS BY TENANT
     If Landlord shall permit Tenant to construct any initial tenant
improvements in the Premises or to have any work performed in the Premises at
any time prior to or during the Lease term by a contractor retained by Tenant
(“Tenant’s Work”), then Tenant shall comply with the requirements set forth
herein. If Tenant’s Work has been properly authorized, Tenant will receive
written approval and consent for alterations to the Premises. All alterations to
the Premises, excepting movable furniture and trade fixtures, shall, at
Landlord’s option, become a part of the realty and belong to Landlord.
     1. SUBMITTAL OF PLANS. Prior to commencing any work in the Premises, Tenant
shall submit to Landlord for approval its proposed plans for the work. Without
limiting the foregoing, Tenant shall provide:
          (a) A separate scale drawing denoting all proposed construction and/or
demolition, if necessary.
          (b) A separate drawing for each trade proposing structural,
electrical, mechanical, civil or landscaping modifications.
          (c) Specify all dimensions and complete references to all work to be
performed in the affected areas.
          (d) If adding extra electrical or mechanical equipment, provide
complete operating and maintenance specifications for each item.
     2. CHECKLIST. With respect to each project, Landlord will provide Tenant
with a checklist listing the items required to be furnished to Landlord in
connection with the proposed work. Tenant shall furnish to Landlord prior to,
during, or upon completion of Tenant’s Work, as applicable, each of the items
specified in the checklist attached hereto as Attachment 1.
     3. CONTRACTORS PROVIDING TENANT IMPROVEMENT SERVICES.
          (a) The contractor employed by Tenant and any subcontractors shall be
(i) duly licensed in the state in which the Premises are located, and
(ii) subject to Landlord’s prior written approval, which approval shall not be
unreasonably withheld. If more than one trade is employed on a single job, state
law requires the services of a general contractor in addition to contractors for
specialty work being performed.
          (b) Each contractor shall provide proof of licensing as a general or
specialty contractor in accordance with state law. Additionally, each contractor
shall furnish proof of licensing in the city or municipality in which the
construction related activity is to take place.
          (c) Tenant shall use Landlord’s subcontractor for mechanical,
electrical, plumbing, roofing and roofing consultant.
          (d) Tenant and Tenant’s contractors shall comply with all Applicable
Laws pertaining to the performance of Tenant’s Work and the completed
improvements and all applicable safety regulations established by Landlord or
the general contractor.
          (e) Prior to commencement of any work in the Premises, Tenant and
Tenant’s contractors (and any subcontractors) shall obtain and provide Landlord
with certificates evidencing Workers’ Compensation, public liability and
property damage insurance in amounts and forms and with companies satisfactory
to Landlord. Each general contractor (and any subcontractor) employed on the
Premises shall provide Landlord with a current certificate of insurance in
effect for that contractor with a thirty day notice of cancellation or
revocation clause. Insurance requirements are as follows:

EXHIBIT G
-1-



--------------------------------------------------------------------------------



 



               (i) Comprehensive General Liability with a $2,000,000 Combined
Single Limit covering the liability of Landlord and contractor for bodily injury
and property damage arising as a result of the construction of the improvements
and the services performed thereunder. Landlord shall be named as an additional
insured.
               (ii) Comprehensive Automobile Liability with a $2,000,000
Combined Single Limit covering Landlord and vehicles used by contractor (and any
subcontractor) in connection with the construction of the improvements.
               (iii) Workers’ Compensation and Employer’s Liability as required
by law, for employees of the contractor (and any subcontractors) performing work
on the Premises.
          (f) The following requirements shall be incorporated as “Special
Conditions” into the contract between Tenant and its contractors and a copy of
the contract shall be furnished to Landlord prior to the commencement of
Tenant’s Work:
               (i) Prior to start of Tenant’s Work, Tenant’s contractor shall
provide Landlord with a construction schedule in “bar graph” form indicating the
completion dates of all phases of Tenant’s Work.
               (ii) Tenant’s contractor shall be responsible for the repair,
replacement or clean-up of any damage done by it to other contractors’ work
which specifically includes accessways to the Premises which may be concurrently
used by others.
               (iii) Tenant’s contractor shall accept the Premises prior to
starting any trenching operations. Any rework of sub-base or compaction required
after the contractor’s initial acceptance of the Premises shall be done by
Tenant’s contractor, which shall include the removal from the Project of any
excess dirt or debris.
               (iv) Tenant’s contractor shall contain its storage of materials
and its operations within the Premises and such other space as it may be
assigned by Landlord or Landlord’s contractor. Should Tenant’s contractor be
assigned space outside the Premises, it shall move to such other space as
Landlord or Landlord’s contractor shall direct from time to time to avoid
interference or delays with other work.
               (v) Tenant’s contractor shall clean up the construction area and
surrounding exterior areas daily. All trash, demolition materials and surplus
construction materials shall be stored within the Premises and promptly removed
from the Premises and the Project and disposed of in an approved sanitation
site.
               (vi) Tenant’s contractor shall provide temporary utilities,
portable toilet facilities, and potable drinking water as required for its work
within the Premises and shall pay to Landlord’s contractor the cost of any
temporary utilities and facilities provided by Landlord’s contractor at Tenant’s
contractor’s request.
               (vii) Tenant’s contractor shall notify Landlord or Landlord’s
project manager of any planned work to be done on weekends or other than normal
job hours.
               (viii) Tenant’s contractor or subcontractors shall not post signs
on any part of the Project or on the Premises.
     4. COSTS.
          (a) Tenant shall promptly pay any and all costs and expenses in
connection with or arising out of the performance of Tenant’s Work (including
the costs of permits therefor) and shall furnish to Landlord evidence of such
payment upon request.
          (b) Tenant shall pay Landlord an amount equal to two and one-half
percent (2.5%) of the total hard costs of construction and installation of
Tenant’s Work as compensation to Landlord for review of plans, use of facilities
and other miscellaneous costs of Landlord incurred as a result of such work.

EXHIBIT G
-2-



--------------------------------------------------------------------------------



 



     5. CONTRACTOR’S BONDS. Prior to the commencement of construction, Tenant
shall obtain or cause its contractor to obtain and deliver evidence thereof to
Landlord payment and performance bonds covering the faithful performance of the
contract for the construction of the Tenant’s Work and the payment of all
obligations arising thereunder. In the alternative, and at Landlord’s option,
Tenant may appoint Landlord as its contractor, and in so doing, Tenant shall
deposit with the Landlord a sum of money equal to the entire amount of the
estimated construction cost, as is required for the installation of the Tenant
improvements on the Premises. If Tenant deposits with Landlord monies for
construction costs, it is agreed that Landlord will not be placed in a fiduciary
capacity as a trustee, or any other fiduciary title, for the sums of monies in
Landlord’s possession. Tenant agrees to hold Landlord harmless from any and all
claims, for workmanship and installation of improvements, and for
merchantability and quality of goods used for the installation of Tenant’s
improvements, as are requested by Tenant. Any bonds obtained pursuant hereto
shall be for the mutual benefit of both Landlord and Tenant as obligees and
beneficiaries.
     6. MECHANIC’S LIENS.
          (a) Tenant shall not suffer or permit to be enforced against the
Premises or any part of the Project any mechanic’s, materialman’s, contractor’s
or subcontractor’s lien arising out of any work of improvement, however it may
arise.
          (b) Tenant shall notify Landlord at least thirty (30) days prior to
the commencement of construction of any Tenant’s Work and Landlord shall have
the right to post and record a notice of nonresponsibility in conformity with
applicable law. Within ten (10) days following completion of Tenant’s Work,
Tenant shall file a Notice of Completion and deliver to Landlord an
unconditional release and waiver of lien executed by each contractor,
subcontractor and materialman involved in Tenant’s Work.
          (c) In the event any lien is filed against the Project or any portion
thereof or against Tenant’s leasehold interest therein, Tenant shall obtain the
release and/or discharge of said lien, within twenty (20) days after the filing
thereof. In the event Tenant fails to do so, Landlord may obtain the release
and/or discharge of said lien and Tenant shall indemnify Landlord for the costs
thereof, including reasonable attorney’s fees, together with interest at the
Applicable Interest Rate from the date of demand. Nothing herein shall prohibit
Tenant from contesting the validity of any such asserted claim, provided Tenant
has furnished to Landlord a lien release bond freeing the Premises from the
effect of the lien claim.
     7. INDEMNITY. Tenant shall indemnify, defend (with counsel satisfactory to
Landlord) and hold Landlord harmless from and against any and all suits, claims,
actions, loss, cost or expense (including claims for workers’ compensation,
attorney’s fees and costs) based on personal injury or property damage, or
otherwise (including, without limitation, contract and breach of warranty
claims) arising from the performance of Tenant’s Work. Tenant shall repair or
replace (or, at Landlord’s election, reimburse Landlord for the cost of
repairing or replacing) any portion of the Building or item of Landlord’s
equipment or any of Landlord’s real or personal property damaged, lost or
destroyed in the performance of Tenant’s Work.
     8. BUILDING STANDARDS. All work shall conform to Landlord’s established
building standards and specifications. Tenant is required to make these
standards part of the construction documents.
     9. ROOF PENETRATIONS. If improvements penetrate the roof membrane, the
penetrations will be sealed per Landlord/IRC roofing specifications and
inspected by IRC to maintain roof warranty. The cost of inspection and all
corrective work shall be borne by Tenant. Tenant shall use Landlord’s original
roofing contractor.
     10. BUILDING MODIFICATIONS. Work will only be approved within the confines
of a given space. Tenant will not be allowed to modify building exterior or
mechanical and electrical service as provided to the building in common with
other tenants.
     11. ELECTRICAL WORK. All electrical work shall be approved from the unit
space electrical panel only. Additional service requirements shall be secured
only by direction of Landlord. Tenant shall use Landlord’s original electrical
contractor.

EXHIBIT G
-3-



--------------------------------------------------------------------------------



 



     12. SCHEDULE OF WORK. Tenant may be required to provide a schedule of all
work to be performed, subject to Landlord approval. All costs to produce such
schedule shall be borne solely by Tenant.
     13. CLEAN UP AND DISPOSAL OF CONSTRUCTION DEBRIS. Building trash containers
are provided for office generated trash only and are not to be used for disposal
of construction-related materials and debris. Unapproved usage will result in a
penalty assessment to the Tenant equal to the cost of an extra pick-up service
as provided under the current rate schedule of regular trash removal service.
     14. INSPECTION BY LANDLORD. Landlord reserves the following rights: (i) the
right of inspection prior to, during and at completion of all construction
and/or demolition, (ii) the right to post and record a notice of
nonresponsibility in conformity with California law, and (iii) the right to
order a total stop to all improvements underway for non-compliance with any of
the requirements hereof.
     15. GENERAL PROVISIONS.
          (a) If Landlord has agreed to provide an allowance toward the cost of
tenant improvements, Landlord shall retain from such funds an amount determined
by Landlord until Tenant has fully complied with the requirements hereof.
          (b) All materials, work, installations and decorations of any nature
whatsoever brought on or installed in the Premises before the commencement of
the Term or throughout the Term shall be at Tenant’s risk, and neither Landlord
nor any party acting on Landlord’s behalf shall be responsible for any damage
thereto or loss or destruction thereof due to any reason or cause whatsoever.
          (c) Nothing contained herein shall make or constitute Tenant as the
agent of Landlord.

EXHIBIT G
-4-



--------------------------------------------------------------------------------



 



EXHIBIT H
TENANT ESTOPPEL CERTIFICATE
To: [Insert name of party to rely on document] (“Relying Party”)

               
 
             
 
             
Attn:
                 

                 
Re:
  Lease Dated:                          
 
  Current Landlord:                          
 
  Current Tenant:                          
 
  Square Feet:   Approximately                          
 
  Floor(s):                          
 
  Located at:                          

     (“Tenant”) hereby certifies that as of ___, 20___:
     1. Tenant is the present owner and holder of the tenant’s interest under
the lease described above, as it may be amended to date (the “Lease”) with ___
as Landlord (who is called “Landlord” for the purposes of this Certificate).
(USE THE NEXT SENTENCE IF THE LANDLORD OR TENANT NAMED IN THE LEASE IS A
PREDECESSOR TO THE CURRENT LANDLORD OR TENANT.) [The original landlord under the
Lease was ___, and the original tenant under the Lease was ___.] The Lease
covers the premises commonly known as ___ (the “Premises”) in the building (the
“Building”) at the address set forth above.
(CHOOSE ONE OF THE FOLLOWING SECTION 2(a)s BELOW)
     [2. (a) A true, correct and complete copy of the Lease (including all
modifications, amendments, supplements, side letters, addenda and riders of and
to it) is attached to this Certificate as Exhibit A.]
     [2 (a) The attached Exhibit A accurately identifies the Lease and all
modifications, amendments, supplements, side letters, addenda and riders of and
to it.]
          (b) (IF APPLICABLE) [The Lease provides that in addition to the
Premises, Tenant has the right to use or rent ___[assigned/unassigned] parking
spaces near the Building or in the garage portion of the building during the
term of the Lease.]
          (c) The term of the Lease commenced on ___, 20___ and will expire on
___, ___, including any presently exercised option or renewal term. (CHOOSE ONE
OF THE FOLLOWING TWO SENTENCES.) [Tenant has no option or right to renew, extend
or cancel the Lease, or to lease additional space in the Premises or Building,
or to use any parking (IF APPLICABLE) [other than that specified in Section 2(b)
above].] [Except as specified in Paragraph(s) ___ of the Lease (copy attached),
Tenant has no option or right to renew, extend or cancel the Lease, or to lease
additional space in the Premises or Building, or to use any parking (IF
APPLICABLE) [other than that specified in Section 2(b) above].]
(CHOOSE ONE OF THE FOLLOWING SECTION 2(d)s)
          [(d) Tenant has no option or preferential right to purchase all or any
part of the Premises (or the land of which the Premises are a part). Tenant has
no right or interest with respect to the Premises or the Building other than as
Tenant under the Lease.]

EXHIBIT H
-1-



--------------------------------------------------------------------------------



 



          [(d) Except as specified in Paragraph(s) ___ of the Lease (copy
attached), Tenant has no option or preferential right to purchase all or any
part of the Premises (or the land of which the Premises are a part). Except for
the foregoing, Tenant has no right or interest with respect to the Premises or
the Building other than as Tenant under the Lease.]
          (e) The annual minimum rent currently payable under the Lease is $___
and such rent has been paid through ___, 20___.
          (f) (IF APPLICABLE) [Additional rent is payable under the Lease for
(i) operating, maintenance or repair expenses, (ii) property taxes,
(iii) consumer price index cost of living adjustments, or (iv) percentage of
gross sales adjustments (i.e., adjustments made based on underpayments of
percentage rent). Such additional rent has been paid in accordance with
Landlord’s rendered bills through ___, 20___. The base year amounts for
additional rental items are as follows: (1) operating, maintenance or repair
expenses $___, (2) property taxes $___, and (3) consumer price index ___ (please
indicate base year CPI level).]
          (g) Tenant has made no agreement with Landlord or any agent,
representative or employee of Landlord concerning free rent, partial rent,
rebate of rental payments or any other similar rent concession (IF APPLICABLE)
[except as expressly set forth in Paragraph(s) ___ of the Lease (copy
attached)].
          (h) Landlord currently holds a security deposit in the amount of $___
which is to be applied by Landlord or returned to Tenant in accordance with
Paragraph(s) ___of the Lease. Tenant acknowledges and agrees that Relying Party
shall have no responsibility or liability for any security deposit, except to
the extent that any security deposit shall have been actually received by
Relying Party.
     3. (a) The Lease constitutes the entire agreement between Tenant and
Landlord with respect to the Premises, has not been modified changed, altered or
amended and is in full force and effect in the form (CHOOSE ONE) [attached
as/described in] Exhibit A. There are no other agreements, written or oral,
which affect Tenant’s occupancy of the Premises.
          (b) All insurance required of Tenant under the Lease has been provided
by Tenant and all premiums have been paid.
          (c) To the actual knowledge of Tenant, no party is in default under
the Lease. To the actual knowledge of Tenant, no event has occurred which, with
the giving of notice or passage of time, or both, would constitute such a
default.
          (d) The interest of Tenant in the Lease has not been assigned or
encumbered. Tenant is not entitled to any credit against any rent or other
charge or rent concession under the Lease except as set forth in the Lease. No
rental payments have been made more than one month in advance.
     4. All contributions required to be paid by Landlord to date for
improvements to the Premises have been paid in full and all of Landlord’s
obligations with respect to tenant improvements have been fully performed.
Tenant has accepted the Premises, subject to no conditions other than those set
forth in the Lease.
     5. Neither Tenant nor any guarantor of Tenant’s obligations under the Lease
is the subject of any bankruptcy or other voluntary or involuntary proceeding,
in or out of court, for the adjustment of debtor-creditor relationships.
     6. Tenant is in compliance with the terms and provisions of Section 12 of
the Lease.
     7. Tenant hereby acknowledges that Landlord intends to [discuss action to
be taken vis-a-vis Relying Party]. Tenant acknowledges the right of Landlord,
Relying Party and any and all of Landlord’s present and future lenders and their
successors and assigns to rely upon the statements and representations of Tenant

EXHIBIT H
-2-



--------------------------------------------------------------------------------



 



contained in this Certificate and further acknowledges that any action taken by
such parties will be made and entered into in material reliance on this
Certificate.
     8. Tenant hereby agrees to furnish Relying Party with such other and
further estoppel as Relying Party may reasonably request.

                                     
 
                       
 
                     ,              
 
  a                                  
 
                       
 
  By:                                
 
      Name:                                  
 
      Title:                                  

EXHIBIT H
-3-



--------------------------------------------------------------------------------



 



EXHIBIT “I”
FORM OF SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT

     
RECORDING REQUESTED BY
  )
AND WHEN RECORDED MAIL TO:
  )
 
  )
 
  )
 
  )
 
  )
 
  )
 
  )
 
  )

 
Space above for Recorder’s Use
SUBORDINATION, NONDISTURBANCE
AND ATTORNMENT AGREEMENT
NOTICE: THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT RESULTS IN
YOUR LEASEHOLD ESTATE BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE LIEN OF
SOME OTHER OR LATER SECURITY INSTRUMENT.
     This Subordination, Nondisturbance and Attornment Agreement (“Agreement”)
is entered into as of the ___ day of ___, 200___ by and among LACROSSE FOOTWEAR,
INC., a ___ corporation (“Tenant”), ___, a ___ (“Borrower”) and ___(“Bank”).
Factual Background
     A. Borrower owns certain real property in the County of Mutnomah, State of
Oregon, more particularly described in the attached Schedule 1 term “Property”
herein means that real property together with all improvements (the
“Improvements”) located on it.
     B. Bank has made or agreed to make a loan to Borrower in the principal
amount of ___ and ___/100 Dollars ($___) (the “Loan”) as provided in a loan
agreement (the “Loan Agreement”). The Loan is or will be evidenced by a
promissory note (the “Note”) which is or will be secured by a deed of trust
encumbering the Property (the “Deed of Trust”) with an assignment of rents. The
Loan Agreement, the Note, the Deed of Trust, this Agreement and all other
documents and instruments identified in the Loan Agreement as “Loan Documents”
shall be collectively referred to herein as the “Loan Documents”.
     C. Tenant and Borrower (as landlord) entered into a lease dated ___,
200___(the “Lease”) under which Borrower leased to Tenant a portion of the
Improvements located within the Property and more particularly described in the
Lease (the “Premises”).
     D. It is a requirement of the Loan to Borrower that Tenant agree, among
other things, to subordinate Tenant’s rights under the Lease to the lien of the
Loan Documents and to attorn to Bank on the terms and conditions of this
Agreement. Tenant is willing to agree to such subordination and attornment and
other conditions, provided that Bank agrees to a nondisturbance provision, all
as set forth more fully below.
EXHIBIT “I”

-1-



--------------------------------------------------------------------------------



 



A G R E E M E N T :
     Therefore, the parties agree as follows:
     1. Subordination. The Loan Documents and all supplements, amendments,
modifications, renewals, replacements and extensions of and to them shall
unconditionally be and remain at all times a lien on the Property prior and
superior to the Lease, to the leasehold estate created by it, and to all rights
and privileges of Tenant under it. The Lease and leasehold estate, together with
all rights and privileges of Tenant under that Lease, are hereby made
subordinate to the lien of the Loan Documents in favor of Bank. Tenant consents
to Borrower and Bank entering into the Deed of Trust and the other Loan
Documents. Tenant further declares, agrees and acknowledges that in making
disbursements under the Loan Documents Bank has no obligation or duty to, nor
has Bank represented that it will, see to the application of such proceeds by
the person or persons to whom they are disbursed by Bank, and any application or
use of such proceeds for purposes other than those provided for in the Loan
Documents shall not defeat the subordination made in this Agreement, in whole or
in part.
     2. Definitions of “Transfer of the Property” and “Purchaser”. As used
herein, the term “Transfer of the Property” means any transfer of Borrower’s
interest in the Property by foreclosure, trustee’s sale or other action or
proceeding for the enforcement of the Deed of Trust or by deed in lieu thereof.
The term “Purchaser”, as used herein, means any transferee, including Bank, of
the interest of Borrower as a result of any such Transfer of the Property and
also includes any and all successors and assigns, including Bank, of such
transferee.
     3. Nondisturbance. Bank agrees that the enforcement of the Deed of Trust
shall not terminate the Lease or disturb Tenant in the possession and use of the
Premises unless at the time of foreclosure Tenant is in default under the Lease
or this Agreement past applicable grace periods, and Bank so notifies Tenant in
writing at or prior to the time of the foreclosure sale that the Lease will be
terminated by foreclosure because of such default. The nondisturbance herein
granted is subject to Section 5 below. This nondisturbance applies to any option
to extend or renew the Lease term which is set forth in the Lease as of the date
of this Agreement.
     4. Attornment. Subject to Section 3 above, if any Transfer of the Property
should occur, Tenant shall and hereby does attorn to Purchaser, including Bank
if it should be the Purchaser, as the landlord under the Lease, and Tenant shall
be bound to Purchaser under all of the terms, covenants and conditions of the
Lease for the balance of the Lease term and any extensions or renewals of it
which may then or later be in effect under any validly exercised extension or
renewal option contained in the Lease, all with the same force and effect as if
Purchaser had been the original landlord under the Lease. This attornment shall
be effective and self-operative without the execution of any further instruments
upon Purchaser’s succeeding to the interest of the landlord under the Lease.
     5. Subordination of Options and Rights of First Refusal. The Loan Documents
and all supplements, amendments, modifications, renewals, replacements and
extensions of and to them shall unconditionally be and remain at all times a
lien on the Property prior and superior to any existing or future right of
Tenant, whether arising out of the Lease or otherwise, to exercise any option or
right of first offer to:
     (a) purchase the Premises or the Property or any interest or portion in or
of either of them; or
     (b) expand into other space in the Improvements except pursuant to
Sections 21 and 22 of the Lease.
     Tenant specifically agrees and acknowledges that upon any Transfer of the
Property, any such purchase option, whether now existing or in the future
arising, shall terminate and be inapplicable to the Property notwithstanding the
nondisturbance granted to Tenant in Section 3 above. If any option or right of
first offer to purchase is exercised prior to a Transfer of the Property, any
title so acquired to all or any part of the Property shall be subject to the
lien of the Loan Documents, which lien shall in no way be impaired by the
exercise of such option or right of first offer. Bank specifically reserves all
of its rights to enforce any accelerating transfer, due on sale, due on
encumbrance or similar provision in the Deed of Trust or any other Loan
Document.
EXHIBIT “I”

-2-



--------------------------------------------------------------------------------



 



     6. Notices of Default; Material Notices; Bank’s Rights to Cure Default.
Tenant shall send a copy of any notice of default or similar statement with
respect to the Lease to Bank at the same time such notice or statement is sent
to Borrower. In the event of any act or omission by Borrower which would give
Tenant the right to terminate the Lease or to claim a partial or total eviction,
Tenant shall not exercise any such right or make any such claim until it has
given Bank written notice of such act or omission and has given Bank either
thirty (30) days to cure the default. Nothing in this Agreement, however, shall
be construed as a promise or undertaking by Bank to cure any default of
Borrower.
     7. Limitation on Bank’s Performance. Nothing in this Agreement shall be
deemed or construed to be an agreement by Bank to perform any covenant of
Borrower as landlord under the Lease. Tenant agrees that if Bank becomes
Purchaser then, upon subsequent transfer of the Property by Bank to a new owner,
Bank shall have no further liability under the Lease after said transfer.
     8. Limitation on Liability. No Purchaser who acquires title to the Property
shall have any obligation or liability beyond its interest in the Property.
     9. Tenant’s Covenants. Tenant agrees that during the term of the Lease,
without Bank’s prior written consent, Tenant shall not:
     (a) pay any rent or additional rent more than one month in advance to any
landlord including Borrower; or
     (b) cancel, terminate or surrender the Lease, except at the normal
expiration of the Lease term or as provided in Section 6 above.
     10. Bank Not Obligated. Bank, if it becomes the Purchaser or if it takes
possession under the Deed of Trust, and any other Purchaser shall not (a) be
liable for any damages or other relief attributable to any act or omission of
any prior Landlord under the Lease including Borrower; or (b) be subject to any
offset or defense not specifically provided for in the Lease which Tenant may
have against any prior landlord under the Lease; or (c) be bound by any
prepayment by Tenant of more than one month’s installment of rent; or (d) be
obligated for any security deposit not actually delivered to Purchaser; or
(e) be bound by any modification or amendment of or to the Lease unless the
amendment or modification shall have been approved in writing by Bank.
     11. Tenant’s Estoppel Certificate.
     (a) True and Complete Lease. Tenant represents and warrants to Bank that
Schedule 2 accurately identifies the Lease and all amendments, supplements, side
letters and other agreements and memoranda pertaining to the Lease, the
leasehold and/or the Premises.
     (b) Tenant’s Option Rights. Tenant has no right or option of any nature
whatsoever, whether arising out of the Lease or otherwise, to purchase the
Premises or the Property, or any interest or portion in or of either of them, to
expand into other space in the Improvements or to extend or renew the term of
the Lease, except as described in the attached Schedule 3.
     (c) No Default. As of the date of this Agreement, Tenant represents and
warrants that to the best of Tenant’s knowledge there exist no events of default
or events that with notice or the passage of time or both would be events of
default under the Lease on either the Tenant’s part or the Borrower’s, nor is
there any right of offset against any of Tenant’s obligations under the Lease,
except as described in the attached Schedule 4. Tenant represents and warrants
that the Lease is in full force and effect as of the date of this Agreement.
     (d) Hazardous Substances. Tenant represents and warrants that it is in
compliance with Section 12 of the Lease.
EXHIBIT “I”

-3-



--------------------------------------------------------------------------------



 



     12. Integration; Etc. This Agreement integrates all of the terms and
conditions of the parties’ agreement regarding the subordination of the Lease to
the Loan Documents, attornment, nondisturbance and the other matters contained
herein. This Agreement supersedes and cancels all oral negotiations and prior
and other writings with respect to (a) such subordination (only to such extent,
however, as would affect the priority between the Lease and the Loan Documents),
including any provisions of the Lease which provide for the subordination of the
Lease to a deed of trust or to a mortgage and (b) such attornment,
non-disturbance and other matters contained herein. If there is any conflict
between the terms, conditions and provisions of this Agreement and those of any
other agreement or instrument, including the Lease, the terms, conditions and
provisions of this Agreement shall prevail. This Agreement may not be modified
or amended except by a written agreement signed by the parties or their
respective successors in interest. This Agreement may be executed in
counterparts, each of which is an original but all of which shall constitute one
and the same instrument.
     13. Notices. All notices given under this Agreement shall be in writing and
shall be given by personal delivery, overnight receipted courier or by
registered or certified United States mail, postage prepaid, sent to the party
at its address appearing below. Notices shall be effective upon receipt (or on
the date when proper delivery is refused). Addresses for notices may be changed
by any party by notice to all other parties in accordance with this Section.
Service of any notice on any one Borrower shall be effective service on Borrower
for all purposes.

                     
To Bank:
                             
 
                             
 
  Attn.:                              
 
                   
To Borrower:
                                     
 
                                     
 
                                     
 
  Attn:                                  
 
                    To Tenant:   LaCrosse Footwear, Inc.                 18550
NE Riverside Parkway                 Portland, Oregon 97230            
 
  Attn:                                  
 
                   
With a Copy to:
                                     
 
                                     
 
  Attn:                                  

     14. Attorneys’ Fees. If any lawsuit, judicial reference or arbitration is
commenced which arises out of or relates to this Agreement, the prevailing party
shall be entitled to recover from each other party such sums as the court,
referee or arbitrator may adjudge to be reasonable attorneys’ fees, including
the costs for any legal services by in-house counsel, in addition to costs and
expenses otherwise allowed by law.
     15. Miscellaneous Provisions. This Agreement shall inure to the benefit of
and be binding upon the parties and their respective successors and assigns.
This Agreement is governed by the laws of the State of California without regard
to the choice of law rules of that State. This Agreement satisfies any condition
or requirement in the Lease relating to the granting of a nondisturbance
agreement by Bank. As used herein, the word “include(s)” means “include(s)
without limitation,” and the word “including” means “including but not limited
to.” Bank, at its sole discretion, may but shall not be obligated to record this
Agreement.
     16. Arbitration; Judicial Reference. Bank and Borrower have agreed in the
Loan Agreement that any dispute shall be resolved by arbitration or judicial
reference. Therefore any controversy or claim between or among the parties
hereto (including Tenant) which arises out of or relates to this Agreement,
including any claim based on or arising from an alleged tort, shall also be
determined by arbitration or judicial reference as set forth below.
EXHIBIT “I”

-4-



--------------------------------------------------------------------------------



 



     (a) Judicial Reference. In any judicial action between or among the
parties, including any action or cause of action arising out of or relating to
this Agreement or based on or arising from an alleged tort, all decisions of
fact and law shall at the request of any party be referred to a referee in
accordance with California Code of Civil Procedure Sections 638 et seq. The
parties shall designate to the court a referee or referees selected under the
auspices of the American Arbitration Association (“AAA”) in the same manner as
arbitrators are selected in AAA-sponsored proceedings. The presiding referee of
the panel, or the referee if there is a single referee, shall be an active
attorney or retired judge. Judgment upon the award rendered by such referee or
referees shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645.
     (b) Mandatory Arbitration. After the Bank’s Deed of Trust has been
released, fully reconveyed or extinguished, any controversy or claim between or
among the parties, including those arising out of or relating to this Agreement
or any claim based on or arising from an alleged tort, shall at the request of
any party be determined by arbitration. The arbitration shall be conducted in
accordance with the United States Arbitration Act (Title 9, U.S. Code),
notwithstanding any choice of law provision in this Agreement, and under the
Commercial Rules of the AAA. The arbitrator(s) shall give effect to statutes of
limitation in determining any claim. Any controversy concerning whether an issue
is arbitrable shall be determined by the arbitrator(s). Judgment upon the
arbitration award may be entered in any court having jurisdiction. The
institution and maintenance of an action for judicial relief or pursuit of a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief.
     (c) Real Property Collateral. Notwithstanding the provisions of Subsection
(b), no controversy or claim shall be submitted to arbitration without the
consent of all parties if, at the time of the proposed submission, any
obligation of Borrower to Bank is secured by real property collateral. If all
parties do not consent to submission of such a controversy or claim to
arbitration, the controversy or claim shall be determined by judicial reference
as provided in Subsection (a).
     (d) Provisional Remedies, Self-Help and Foreclosure. No provision of this
Section shall limit the right of any party to this Agreement to exercise
self-help remedies such as setoff, foreclosure against or sale of any real or
personal property collateral or security, or to obtain provisional or ancillary
remedies from a court of competent jurisdiction before, after, or during the
pendency of any arbitration or other proceeding. The exercise of a remedy does
not waive the right of a party to resort to arbitration or reference. At Bank’s
option, foreclosure under a deed of trust or mortgage may be accomplished either
by exercise of power of sale under the deed of trust or mortgage or by judicial
foreclosure.
     (e) The parties agree that this arbitration and judicial reference
provision shall not prohibit or limit summary proceedings to obtain possession
of real property pursuant to Chapter 4 of the California Code of Civil Procedure
(Section 1159 et seq.) as amended from time to time, or any similar law, statute
or ordinance now or hereafter in effect.
     NOTICE: THIS AGREEMENT CONTAINS A PROVISION WHICH ALLOWS THE PERSON
OBLIGATED ON YOUR LEASE TO OBTAIN A LOAN, A PORTION OF WHICH MAY BE EXPENDED FOR
PURPOSES OTHER THAN IMPROVEMENT OF THE PROPERTY.

                              “TENANT”   LACROSSE FOOTWEAR, INC.,         a
Wisconsin corporation    
 
                           
 
  By:                                  
 
          Name:                                      
 
          Title:                                          
 
                           
 
  By:                                               Name:   Dave Carlson        
        Title:   Executive Vice President    

EXHIBIT "I"

-5-



--------------------------------------------------------------------------------



 



                     
“BORROWER”
                             
 
  a                                  
 
                        By:                           Name:                    
      Title:                      
 
                        By:                           Name:                    
      Title:                      
 
                   
“BANK”
                         
 
  a                          
 
                        By:                      
 
      Name:                          
 
      Title:                          
 
                        By:                      
 
      Name:                          
 
      Title:                          

EXHIBIT “I”

-6-



--------------------------------------------------------------------------------



 



SCHEDULE 1
PROPERTY DESCRIPTION
EXHIBIT “I”

-7-



--------------------------------------------------------------------------------



 



SCHEDULE 2
IDENTIFY LEASE AND LIST ALL AMENDMENTS,
SUPPLEMENTS, SIDE LETTERS AND OTHER AGREEMENTS
AND MEMORANDA PERTAINING TO LEASE, PREMISES OR PROPERTY

  1. Single-Tenant Industrial Triple Net Lease dated ___, 2005 between Borrower
and Tenant.

EXHIBIT “I”

-8-



--------------------------------------------------------------------------------



 



SCHEDULE 3
LIST OF PURCHASE, EXPANSION, FIRST REFUSAL
EXTENSION AND RENEWAL OPTIONS

  1. Option to Extend pursuant to Section 20 of the Lease.

EXHIBIT “I”

-9-



--------------------------------------------------------------------------------



 



SCHEDULE 4
LIST ANY EXISTING DEFAULTS OR OFFSETS UNDER LEASE
          None.
EXHIBIT “I”

-10-



--------------------------------------------------------------------------------



 



             
STATE OF ___
      )    
 
      ) ss.
COUNTY OF
      )    
 
                On before me, a notary public, personally appeared personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
person whose name is subscribed to the within instrument and acknowledged to me
that he/she executed the same in his/her authorized capacity, and that by
his/her signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.
 
                WITNESS my hand and official seal.
 
           
 
  By:        
 
   
 
 
 
           
 
           
STATE OF ___
      )    
 
      ) ss.
COUNTY OF
      )    
 
                On before me, a notary public, personally appeared personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
person whose name is subscribed to the within instrument and acknowledged to me
that he/she executed the same in his/her authorized capacity, and that by
his/her signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.       WITNESS my hand and
official seal.
 
           
 
  By:        
 
   
 
    EXHIBIT “I”

-11-